 



Exhibit 10.1
 
HOUSEHOLD BANK (SB), NATIONAL ASSOCIATION
and
HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
 
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of July 1, 2002
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITIONS     3  
 
  Section 1.1   Definitions     3  
 
  Section 1.2   Other Definitional Provisions     7   ARTICLE II PURCHASE AND
SALE OF RECEIVABLES     8  
 
  Section 2.1   Sale     8   ARTICLE III CONSIDERATION AND PAYMENT     10  
 
  Section 3.1   Purchase Price     10  
 
  Section 3.2   Adjustments to Purchase Price     10  
 
  Section 3.3   Use of Name, Logo and Marks     11   ARTICLE IV REPRESENTATIONS
AND WARRANTIES     12  
 
  Section 4.1   Seller’s Representations and Warranties     12  
 
  Section 4.2   Seller’s Representations and Warranties Regarding Purchased
Assets     13  
 
  Section 4.3   Representations and Warranties of the Buyer     14   ARTICLE V
COVENANTS OF SELLER AND BUYER     17  
 
  Section 5.1   Seller Covenants     17  
 
  Section 5.2   Addition of Accounts     19  
 
  Section 5.3   Buyer Covenant Regarding Sale Treatment     19   ARTICLE VI
SERVICING     20  
 
  Section 6.1   Trust Documents Control     20   ARTICLE VII CONDITIONS
PRECEDENT     21  
 
  Section 7.1   Conditions to the Buyer’s Obligations Regarding Purchased Assets
    21  
 
  Section 7.2   Conditions Precedent to the Seller’s Obligations     21  
ARTICLE VIII TERM AND TERMINATION     22  
 
  Section 8.1   Term     22  
 
  Section 8.2   Effect of Termination     22   ARTICLE IX MISCELLANEOUS
PROVISIONS     23  
 
  Section 9.1   Amendment     23  
 
  Section 9.2   Governing Law     23  
 
  Section 9.3   Notices     23  

 -i- 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page  
 
  Section 9.4   Assignment     23  
 
  Section 9.5   Acknowledgment and Agreement of the Seller     23  
 
  Section 9.6   Severability of Provisions     24  
 
  Section 9.7   Further Assurances     24  
 
  Section 9.8   No Waiver; Cumulative Remedies     24  
 
  Section 9.9   Counterparts     24  
 
  Section 9.10   Binding Effect; Third Party Beneficiaries     24  
 
  Section 9.11   Merger and Integration     24  
 
  Section 9.12   Headings     24  
 
  Section 9.13   Schedules and Exhibits     24  
 
  Section 9.14   Protection of Right, Title and Interest to Purchased Assets    
24  
 
  Section 9.15   Survival of Representations and Warranties     25  
 
  Section 9.16   Nonpetition Covenant     25  
 
  Section 9.17   Effect of FDIC Receivership, Conservatorship or Liquidation of
the Seller     25  

SCHEDULES
Schedule 1           EXCLUDED ACCOUNT SCHEDULE
Schedule 2           ACCOUNT SCHEDULE
Schedule 3           THE MASTER TRUSTS

-ii-



--------------------------------------------------------------------------------



 



     SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of
July 1, 2002 (the “Agreement”), by and between HOUSEHOLD BANK (SB), NATIONAL
ASSOCIATION, a national banking association (together with its permitted
successors and assigns, the “Bank” or the “Seller”), and HOUSEHOLD RECEIVABLES
ACQUISITION COMPANY II, a Delaware Corporation (together with its permitted
successors or assigns, “HRAC II” or the “Buyer”).
W I T N E S S E T H:
     WHEREAS, the Buyer desires to purchase certain open-end or revolving credit
receivables (including, without limitation, receivables generated on MasterCard
and VISA accounts and excluding receivables generated on private label accounts
and any other receivables identified on Schedule 2);
     WHEREAS, the Seller desires to sell and assign such receivables to the
Buyer upon the terms and conditions hereinafter set forth;
     WHEREAS, the Buyer is an Affiliate of the Seller;
     WHEREAS, the Seller is the successor by merger to Household Bank (Nevada),
N.A., a national banking association (the “Predecessor Seller”);
     WHEREAS, the Predecessor Seller and HRAC II previously entered into that
certain Amended and Restated Receivables Purchase Agreement (the “HBNV – HRAC II
RPA”), dated as of February 1, 2002, and the Predecessor Seller and HFC Card
Funding Corporation (“HFC Card”), as successor in interest to Household Card
Funding Corporation, entered into that certain Receivables Purchase Agreement,
dated as of December 1, 1995 (the “HBNV – HFC Card RPA” and together with the
HBNV – HRAC II RPA, the “Predecessor Seller Purchase Agreements”), pursuant to
which the Predecessor Seller had previously sold to the Buyer and HFC Card,
respectively, certain Receivables in certain Accounts;
     WHEREAS, the Predecessor Seller and the Seller entered into a Merger
Agreement, dated as of the date hereof (the “Merger Agreement”), in which, among
other things, the Previous Seller assigned to the Seller all of its rights and
obligations arising under the Predecessor Seller Purchase Agreements, and the
Seller agreed to assume and perform all of the Previous Seller’s duties and
obligations under the Predecessor Seller Purchase Agreements;
     WHEREAS, HFC Card, HRAC II and the Seller entered into an Assignment
Agreement, dated as of the date hereof, in which HFC Card assigned to HRAC II
all of its rights and obligations arising under the HBNV – HFC Card RPA, and
HRAC II agreed to assume and perform all of HFC Card’s duties and obligations
under the HBNV – HFC Card RPA;
     WHEREAS, the parties hereto previously entered into that certain Amended
and Restated Receivables Purchase Agreement, dated as of March 1, 2002 (the
“First Amended and Restated Purchase Agreement”), and now desire to amend and
restate the First Amended and Restated Purchase Agreement;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Seller has assumed all of the Predecessor Seller’s rights and
obligations under the Predecessor Seller Purchase Agreements, and HRAC II has
assumed all of HFC Card’s rights and obligations under the HBNV – HFC Card RPA,
and both the Seller and HRAC II desire to amend and restate the Predecessor
Seller Purchase Agreements so that this Agreement amends and restates the First
Amended and Restated Purchase Agreement and the Predecessor Seller Purchase
Agreements.
     WHEREAS, the Seller understands that the Buyer may re-sell certain
Receivables to certain special purpose subsidiaries, which may in turn transfer
the Receivables to certain master trusts;
     NOW, THEREFORE, it is hereby agreed by and between the Buyer and the Seller
as follows:

- 2 -



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.1 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires,
capitalized terms used herein shall have the following meanings assigned to
them:
     “Account” shall mean each revolving credit account listed on Schedule 1 of
either of the Predecessor Seller Purchase Agreements or the First Amended and
Restated Purchase Agreement. The definition of “Account” shall include each
Related Account and each Transferred Account.
     “Account Owner” shall mean the Bank, or any other entity which is the
issuer of the revolving credit relating to an Account or an Additional Account
pursuant to a Credit Agreement.
     “Account Schedule” shall mean a computer file or microfiche list containing
a true and complete list of all Accounts or Excluded Accounts, as applicable,
each identified by account number.
     “Additional Account” shall mean, other than the Accounts and any Excluded
Accounts, each revolving credit account in which the Seller has rights on the
date hereof or after.
     “Additional Seller” shall have the meaning, with respect to any Trust,
specified in the applicable agreements to such Trust as set forth in Schedule 3.
     “Adverse Effect” shall have the meaning, with respect to any Trust,
specified in the applicable agreements to such Trust as set forth in Schedule 3.
     “Affiliate” shall mean, with respect to a particular Person, any Person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person.
     “Bank” shall have the meaning specified in the recitals of this Agreement.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in New York, New York or Las Vegas, Nevada are
authorized or obligated by law or executive order to be closed.
     “Buyer” shall have the meaning specified in the recitals of this Agreement.
     “Collections” shall mean all payments received (including Recoveries and
Insurance/Debt Cancellation Proceeds) in respect of the Receivables in the form
of cash, checks or any other form of payment.
     “Credit Adjustment” shall have the meaning specified in subsection 3.2(b).

- 3 -



--------------------------------------------------------------------------------



 



     “Credit Agreement” shall mean, with respect to a revolving credit account,
the agreements between the Bank and the Obligor governing the terms and
conditions of such account, as such agreements may be amended, modified or
otherwise changed from time to time.
     “Credit Guidelines” or “Credit Card Guidelines” shall have the meaning,
with respect to any Trust, specified in the applicable agreements to such Trust
as set forth in Schedule 3.
     “Date of Processing” shall mean with respect to any transaction, the date
on which such transaction is first recorded according to the Seller’s computer
master file of revolving credit accounts (without regard to the effective date
of such recordation).
     “Defaulted Receivable” shall mean a Principal Receivable which is charged
off as uncollectible in accordance with the Credit Guidelines or the Servicer’s
customary and usual servicing procedures for servicing revolving credit
accounts. A Principal Receivable shall become a Defaulted Receivable no later
than the day on which such Principal Receivable is recorded as charged-off on
the Servicer’s computer file of revolving credit accounts.
     “Distribution Date” shall have the meaning, with respect to any Trust,
specified in the agreement applicable to such Trust as set forth in Schedule 3.
     “Excluded Account” shall mean (i) any revolving credit account which the
Buyer and the Seller have elected to exclude from sale under this Agreement in
accordance with subsection 2.1(e) hereof and (ii) all private label accounts of
the Seller.
     “Finance Charge and Administrative Receivables” shall mean Receivables
created in respect of Periodic Finance Charges, cash advance fees, late fees,
overlimit fees, fees and charges relating to debt cancellation, debt waiver and
other enhancement and insurance programs administered by the Bank, annual
membership fees and all other incidental and miscellaneous fees and charges.
     “First Amended and Restated Purchase Agreement” shall have the meaning
specified in the recitals of this Agreement.
     “Governmental Authority” shall mean the United States of America, any state
or other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
     “HAFC II” shall mean Household Affinity Funding Corporation II.
     “HBNV – HFC Card RPA” shall have the meaning specified in the recitals of
this Agreement.
     “HBNV – HRAC II RPA” shall have the meaning specified in the recitals of
this Agreement.
     “HFC Card” shall mean HFC Card Funding Corporation.
     “HRAC II” shall have the meaning specified in the recitals of this
Agreement.

- 4 -



--------------------------------------------------------------------------------



 



     “HRFI III” shall mean Household Receivables Funding, Inc. III.
     “Insurance/Debt Cancellation Proceeds” shall mean any amounts recovered
pursuant to any debt cancellation programs or credit insurance policies covering
any Obligor with respect to any Receivable.
     “Interchange” shall mean all interchange fees payable to the Bank, in its
capacity as credit card issuer, through VISA USA, Inc., MasterCard International
Incorporated or any other similar entity or organization with respect to any
other type of revolving credit accounts included as Accounts or Additional
Accounts, in connection with cardholder charges for goods and services with
respect to the Receivables, the amount of which shall be calculated as provided
in subsection 5.01(j).
     “Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing and
the filing of any financing statement under the UCC or comparable law of any
jurisdiction to evidence any of the foregoing.
     “Merger Agreement” shall have the meaning specified in the recitals of this
Agreement.
     “Monthly Period” shall mean the period from and including the first day of
a calendar month to and including the last day of such calendar month.
     “Obligor” shall mean a Person obligated to make payments with respect to a
Receivable arising under an Account or Additional Account, including any
guarantor thereof, but excluding any merchant.
     “Officer’s Certificate” shall mean a certificate delivered and signed by
the Controller, Treasurer or any Vice President or more senior officer of the
Bank or HRAC II, as applicable.
     “Periodic Finance Charges” shall have, with respect to any Account, the
meaning set forth in the Credit Agreement applicable to such Account for finance
charges (due to periodic rate) or any similar term.
     “Permitted Lien” shall mean, with respect to the Receivables, Liens that
secure the payment of taxes, assessments and governmental charges or levies, if
such taxes are either (a) not delinquent or (b) being contested in good faith by
appropriate legal or administrative proceedings and as to which adequate
reserves in accordance with generally accepted accounting principles shall have
been established.
     “Person” shall mean any person or entity, including any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization, governmental entity or
other entity of similar nature.
     “Predecessor Seller” shall have the meaning specified in the recitals of
this Agreement.

- 5 -



--------------------------------------------------------------------------------



 



     “Predecessor Seller Purchase Agreements” shall have the meaning specified
in the recitals of this Agreement.
     “Principal Receivables” shall mean all Receivables other than Finance
Charge and Administrative Receivables. In calculating the aggregate amount of
Principal Receivables on any day, the amount of Principal Receivables shall be
reduced by the aggregate amount of credit balances in the Accounts and
Additional Accounts on such day.
     “Purchased Assets” shall have the meaning specified in Section 2.1.
     “Purchase Price” shall have the meaning specified in Section 3.1.
     “Purchase Price Payment Date” shall have the meaning specified in
Section 3.1.
     “Purchasers” shall have the respective meaning, with respect to each Trust,
as set forth in Schedule 3.
     “Rating Agency Condition” shall have the meaning, with respect to any
Trust, specified in the agreement applicable to such Trust as set forth in
Schedule 3.
     “Receivables” shall mean all amounts shown on the Bank’s records as amounts
payable by Obligors on any Account or Additional Account from time to time,
including amounts payable for Principal Receivables and Finance Charge and
Administrative Receivables.
     “Recoveries” shall mean all amounts received with respect to Defaulted
Receivables; provided, however, that if any amount so recovered relates to both
Defaulted Receivables and other receivables, and if it cannot be determined with
objective certainty whether such amount relates to Defaulted Receivables or
other receivables, the term “Recoveries” shall mean the amount reasonably
estimated by the Servicer, and agreed by the Bank and HRAC II, as having been
recovered in respect of Defaulted Receivables.
     “Related Account” shall mean an Account or Additional Account with respect
to which a new account number has been issued by the Bank under circumstances
resulting from a lost or stolen credit card or account number and not requiring
standard application and credit evaluation procedures under the Credit
Guidelines.
     “Requirements of Law” shall mean any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, whether federal, state
or local (including usury laws, the Federal Truth in Lending Act and
Regulation B and Regulation Z of the Board of Governors of the Federal Reserve
System), and, when used with respect to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person.
     “Sale Papers” shall have the meaning specified in subsection 4.1(a).
     “Seller” shall have the meaning specified in the recitals of this
Agreement.
     “Servicer” shall mean the entity acting as Servicer pursuant to the
agreements set forth in Schedule 3, as applicable.

- 6 -



--------------------------------------------------------------------------------



 



     “Termination Date” shall have the meaning specified in Section 8.1.
     “Transferred Account” shall mean an Account or Additional Account (other
than a Related Account) into which an Account or Additional Account has been
transferred pursuant to the Credit Guidelines; provided, however, that such
Transferred Account can be traced or identified as an account into which an
Account or Additional Account has been transferred.
     “Trust” shall mean each of the master trusts listed in Schedule 3.
     “Trustee” shall mean each of the trustees listed in Schedule 3.
     “UCC” shall mean the Uniform Commercial Code, as amended from time to time,
as in effect in the applicable jurisdiction.
     Section 1.2 Other Definitional Provisions. The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any Sale
Paper shall refer to this Agreement as a whole and not to any particular
provision of this Agreement; and Article, Section, Subsection, Schedule and
Exhibit references contained in this Agreement are references to Articles,
Sections, Subsections, Schedules and Exhibits in or to this Agreement unless
otherwise specified.
[END OF ARTICLE I]

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE II
PURCHASE AND SALE OF RECEIVABLES
     Section 2.1 Sale.
          (a) In consideration for the Purchase Price and upon the terms and
subject to the conditions set forth herein, the Seller does hereby sell, assign,
transfer, set-over and otherwise convey to the Buyer, and the Buyer does hereby
purchase from the Seller, without recourse except as specifically set forth
herein, all of the Seller’s right, title and interest in, to and under (i) the
Receivables now existing and hereafter created and arising in connection with
the Accounts, and all Additional Accounts until the termination of this
Agreement pursuant to Article VIII, (ii) all Interchange, Insurance/Debt
Cancellation Proceeds and Recoveries allocable to such Receivables, (iii) all
monies and investments due or to become due with respect thereto, and (iv) all
Collections with respect to, and all proceeds (including “proceeds” as defined
in the UCC) of, all of the foregoing (collectively, the “Purchased Assets”). The
foregoing sale, transfer, assignment, set-over and conveyance does not
constitute and is not intended to result in a creation or an assumption by the
Buyer of any obligation of the Seller in connection with the Accounts or any
agreement or instrument relating thereto, including, without limitation, any
obligation to any Obligors, merchant banks, merchant clearance systems, VISA
USA, Inc., MasterCard International, Incorporated or insurers.
          (b) In connection with the foregoing sale, the Seller agrees to record
and file a financing statement or statements (and continuation statements or
other amendments with respect to such financing statements) with respect to the
Receivables and the other property described in subsection 2.1(a) sold by the
Seller hereunder meeting the requirements of applicable state law in such manner
and in such jurisdictions as are necessary to perfect and protect the interests
of the Buyer created hereby under the applicable UCC against all creditors of
and purchasers from the Seller, and to deliver a file-stamped copy of such
financing statements and continuation statements (or other amendments) or other
evidence of such filings to the Buyer.
          (c) In connection with the sale and conveyance hereunder, the Seller
agrees on or prior to the date hereof and on each Business Day thereafter, to
indicate or cause to be indicated clearly and unambiguously in its accounting,
computer and other records that the Receivables and the other property described
in subsection 2.1(a) have been sold to the Buyer pursuant to this Agreement on
the date hereof or such Business Day as applicable. The Seller shall not alter
the indication referenced in the preceding sentence with respect to any Account
or Additional Account during the term of this Agreement unless and until such
Account or Additional Account is no longer an Account or Additional Account,
respectively, or the Seller has taken such action as is necessary or advisable
to cause the interest of the Buyer in the Receivables and other property to
continue to be perfected and of first priority. In addition, in connection with
the sale and conveyance hereunder, the Seller shall deliver to the Buyer an
Account Schedule at any time at the reasonable request of the Buyer, and the
Account Schedule as amended and supplemented from time to time shall be
incorporated into and marked as Schedule 1 to this Agreement.

- 8 -



--------------------------------------------------------------------------------



 



          (d) It is the express intent of the Seller and the Buyer that the
conveyance of the Purchased Assets by the Seller to the Buyer pursuant to this
Agreement be construed as a sale of such Purchased Assets by the Seller to the
Buyer, including for accounting purposes. It is, further, not the intention of
the Seller and the Buyer that such conveyance be deemed a grant of a security
interest in the Purchased Assets by the Seller to the Buyer to secure a debt or
other obligation of the Seller. However, in the event that, notwithstanding the
intent of the parties, the Purchased Assets are held to continue to be property
of the Seller, then (i) this Agreement also shall be deemed to be and hereby is
a security agreement within the meaning of the UCC, and (ii) the conveyance by
the Seller provided for in this Agreement shall be deemed to be and the Seller
hereby grants to the Buyer a security interest in all of the Seller’s right,
title and interest in, to and under the Purchased Assets, to secure (1) the
obligations of the Seller and (2) a loan to the Seller in the amount of the
Purchase Price as set forth in this Agreement. The Seller and the Buyer shall,
to the extent consistent with this Agreement, take such actions as may be
necessary to ensure that, if this Agreement were deemed to create a security
interest in the Purchased Assets, such security interest would be a perfected
security interest of first priority in favor of the Buyer under applicable law
and will be maintained as such throughout the term of this Agreement.
          (e) The Buyer and the Seller may designate, at the time of (if no
receivables then exist in such accounts) or prior to their creation, revolving
credit accounts which would otherwise be Additional Accounts as Excluded
Accounts. This designation shall be evidenced (i) by a written supplement to
this Agreement executed by the Seller and the Buyer and (ii) by the Seller
indicating in the appropriate accounting, computer and other files that
receivables arising under such Excluded Accounts have been retained by the
Seller. The Seller shall identify all Excluded Accounts as having been retained
by the Seller in an Account Schedule, and such Account Schedule, as amended and
supplemented from time to time, shall be incorporated into and marked as
Schedule 2 to this Agreement.
          (f) To the extent that the Seller retains any interest in the
Purchased Assets described in subsection 2.1(a), the Seller hereby grants to
each Trustee a security interest in all of the Seller’s right, title and
interest, whether now owned or hereafter acquired, in, to and under such of the
Purchased Assets that are to be conveyed to each such Trustee pursuant to the
applicable agreements as set forth in Schedule 3, to secure the performance of
all of the obligations of the Seller hereunder and under such agreements. With
respect to such security interest and such collateral, each Trustee shall have
all of the rights that it has under each of their respective agreements as set
forth in Schedule 3. Each Trustee shall also have all of the rights of a secured
creditor under the UCC.
[END OF ARTICLE II]

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE III
CONSIDERATION AND PAYMENT
     Section 3.1 Purchase Price. (a) The “Purchase Price” for the Purchased
Assets that are conveyed to HRAC II under this Agreement shall be payable in
cash in an amount equal to the sum of (i) 100% of the aggregate balance of the
Principal Receivables, and such of the Finance Charge and Administrative
Receivables as constitute fees and charges relating to debt cancellation, debt
waiver and other enhancement and insurance programs administered by the Bank, so
conveyed, plus (ii) the present value of anticipated excess spread, including
Interchange, computed by taking into account factors such as historical losses
(and discounted to take into account any uncertainty as to future performance
matching historical performance), servicing fees, delinquencies, payment rates
and yield, such sum adjusted to reflect any other factors as the Bank and HRAC
II mutually may agree will result in a Purchase Price determined to be the fair
market value of such Purchased Assets. This computation of initial Purchase
Price shall assume no reinvestment in new Receivables. The Purchase Price for
the Purchased Assets, shall be payable on a date (the “Purchase Price Payment
Date”) mutually agreed to by the Bank and HRAC II (but no later than the 15th
day of the month following the month in which such Purchased Assets are conveyed
by the Bank to HRAC II) in cash in an amount equal to the sum of (i) 100% of the
aggregate balance of the Principal Receivables, and such of the Finance Charge
and Administrative Receivables as constitute fees and charges relating to debt
cancellation, debt waiver and other enhancement and insurance programs
administered by the Bank, so conveyed, plus (ii) the present value of
anticipated excess spread, including Interchange, computed by taking into
account factors such as historical losses (and discounted to take into account
any uncertainty as to future performance matching historical performance),
servicing fees, delinquencies, payment rates and yield, such sum adjusted to
reflect any other factors as the Bank and HRAC II mutually may agree will result
in a Purchase Price determined to be the fair market value of such Purchased
Assets. The Bank and HRAC II confirm that a Purchase Price equal to the fair
market value of all Purchased Assets sold to HRAC II through the date hereof has
been paid by HRAC II to the Bank.
          (b) Notwithstanding any other provision of this Agreement, the Bank
shall not be obligated to continue to sell Purchased Assets to HRAC II to the
extent that the Bank is not paid the Purchase Price therefor as provided herein.
Further, if the Purchase Price is not paid by the Purchase Price Payment Date,
an additional amount equal to the Prime Rate plus 6% shall be payable by HRAC II
to the Bank.
     Section 3.2 Adjustments to Purchase Price. The Purchase Price shall be
adjusted on each Purchase Price Payment Date (a “Credit Adjustment”) with
respect to any Receivable previously conveyed to HRAC II by the Bank which has
since been reversed by the Bank or the Servicer because of a rebate, refund,
unauthorized charge or billing error to an Obligor or because such Receivable
was created in respect of merchandise which was refused or returned by an
Obligor, but in each case other than by reason of Servicer error. The amount of
such adjustment shall equal (x) the reduction in the principal balance of such
Receivable resulting from the occurrence of such event multiplied by (y) the
quotient (expressed as a percentage) of (i) the Purchase Price payable on such
Purchase Price Payment Date computed in accordance with subsection 3.1(a)
divided by (ii) the amount of Principal Receivables, and such of the

- 10 -



--------------------------------------------------------------------------------



 



Finance Charge and Administrative Receivables as constitute fees and charges
relating to debt cancellation, debt waiver and other insurance and enhancement
programs administered by the Bank, paid for on such date pursuant to such
subsection. In the event that an adjustment pursuant to this Section 3.2 causes
the Purchase Price to be a negative number, the Bank agrees that, not later than
1:00 p.m. New York City time on such Purchase Price Payment Date, the Bank shall
pay or cause to be paid to HRAC II an amount equal to the amount by which the
Credit Adjustment exceeds the unadjusted Purchase Price.
     Section 3.3 Use of Name, Logo and Marks. The Bank does hereby grant to HRAC
II a non-exclusive license to use the name “Household Bank (SB), National
Association” and all related identifying trade or service marks, signs, symbols,
logos, designs, servicing software, customer lists and other intangibles in
connection with the servicing of the Receivables purchased hereunder. The
license granted shall be co-extensive with the term of the Agreement.
[END OF ARTICLE III]

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.1 Seller’s Representations and Warranties. Without limiting the
generality of the Merger Agreement, the Seller hereby expressly assumes
responsibility for all representations and warranties of the Predecessor Seller
under Sections 4.01 and 4.02 of the Predecessor Seller Purchase Agreements which
are incorporated herein by reference. The Seller hereby represents and warrants
to the Buyer, on the date hereof and on each date that Purchased Assets are sold
to the Buyer, that:
          (a) Organization and Good Standing. The Seller is a national banking
association organized and validly existing in good standing under the laws of
the United States and has, in all material respects, the corporate power and
authority and legal right to own its properties and conduct its business as such
properties are presently owned and as such business is presently conducted and
to execute, deliver and perform its obligations under this Agreement and each
other document or instrument to be delivered by the Seller hereunder
(collectively, the “Sale Papers”).
          (b) Due Qualification. The Seller is duly qualified to do business and
is in good standing (or is exempt from such requirements) as a foreign
corporation in any state required in order to conduct its business, and has
obtained all necessary licenses and approvals with respect to the Seller
required under applicable law; provided that no representation or warranty is
made with respect to any qualifications, licenses or approvals which the Buyer
would have to obtain to do business in any state in which the Buyer seeks to
enforce any Receivable.
          (c) Due Authorization. The execution and delivery by the Seller of the
Sale Papers, and the consummation by the Seller of the transactions provided for
herein and therein, have been duly authorized by the Seller by all necessary
corporate action on its part and the Sale Papers will remain, from the time of
their respective execution, official records of the Seller.
          (d) Binding Obligation. Each of the Sale Papers, and the consummation
of the transactions provided for therein, constitutes a legal, valid and binding
obligation of the Seller, enforceable against the Seller in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect, affecting the enforcement of creditors’ rights in general and as such
enforceability may be limited by general principles of equity (whether
considered in a proceeding at law or in equity).
          (e) No Conflicts. The execution and delivery by the Seller of the Sale
Papers, and the performance by the Seller of the transactions contemplated
thereby, do not (i) contravene the Seller’s charter or by-laws or (ii) violate
any material provision of law applicable to it or require any filing (except for
the filings under the UCC), registration, consent or approval under any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to the Seller, except for such
filings, registrations, consents or approvals as have already been obtained and
are in full force and effect.

- 12 -



--------------------------------------------------------------------------------



 



          (f) Taxes. The Seller has filed all material tax returns required to
be filed by the Seller and has paid or made adequate provision for the payment
of all material taxes, assessments and other governmental charges due from the
Seller or is contesting any such tax, assessment or other governmental charge in
good faith through appropriate proceedings.
          (g) No Violation. The execution and delivery by the Seller of the Sale
Papers, the performance by the Seller of the transactions contemplated by the
Sale Papers and the fulfillment by the Seller of the terms thereof, will not
violate any Requirements of Law applicable to the Seller, will not violate,
result in any breach of any of the material terms and provisions of or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law applicable to the Seller, or any material indenture,
contract, agreement, mortgage, deed of trust or other material instrument to
which the Seller is a party or by which it or its properties are bound.
          (h) No Proceedings. There are no proceedings or investigations pending
or, to the best knowledge of the Seller, threatened, against the Seller before
any Governmental Authority (i) asserting the invalidity of the Sale Papers,
(ii) seeking to prevent the consummation of any of the transactions contemplated
thereby, (iii) seeking any determination or ruling that would materially and
adversely affect the performance by the Seller of its obligations thereunder,
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability thereof or (v) seeking to affect adversely
the income tax attributes of any of the Trusts under United States Federal, New
York, California, Nevada or Illinois income tax systems.
          (i) All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Governmental Authority required in connection
with the execution and delivery by the Seller of the Sale Papers, the
performance by the Seller of the transactions contemplated by the Sale Papers
and the fulfillment by the Seller of the terms hereof and thereof, have been
obtained.
     The representations and warranties set forth in this Section 4.1 shall
survive the sale of the Purchased Assets to the Buyer. The Seller hereby
represents and warrants to the Buyer that the representations and warranties of
the Seller set forth in Section 4.1 are true and correct on the applicable date.
Upon discovery by the Seller or the Buyer of a material breach of any of the
foregoing representations and warranties, the party discovering such breach
shall give prompt written notice thereof to the other.
     Section 4.2 Seller’s Representations and Warranties Regarding Purchased
Assets.
          (a) Valid Sale, etc. The Seller hereby represents and warrants on the
date hereof and on each date that Purchased Assets are sold to the Buyer, with
respect to such Purchased Assets, that:
     (i) This Agreement constitutes the legal, valid and binding obligation of
the Seller, enforceable against the Seller in accordance with its terms, except
(A) as such enforceability may be limited by applicable bankruptcy,
receivership, insolvency, reorganization, moratorium or other similar laws now
or hereafter in

- 13 -



--------------------------------------------------------------------------------



 



effect, affecting the enforcement of creditors’ rights in general, and (B) as
such enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
     (ii) The sale of such Purchased Assets by the Seller to the Buyer under
this Agreement constitutes a valid sale, transfer, assignment, set-over and
conveyance to the Buyer of all right, title and interest of the Seller in and to
such Purchased Assets, free and clear of any Lien except for Permitted Liens.
     (iii) The Seller is not insolvent and will not be rendered insolvent upon
the sale of such Purchased Assets to the Buyer.
     (iv) The Seller is the legal and beneficial owner of all right, title and
interest in and to each such Purchased Asset.
     (v) All consents, licenses, approvals or authorizations of or registrations
or declarations with any Governmental Authority required of the Seller in
connection with the sale of such Purchased Assets to the Buyer have been
obtained.
     (vi) The Account Schedule list of Excluded Accounts is accurate and
complete in all material respects, and at any time the Buyer requests an Account
Schedule list of Accounts and Additional Accounts, such Account Schedule will,
as of its date, be accurate and complete in all material respects.
     (vii) Each such Purchased Asset has been conveyed to the Buyer in
compliance, in all material respects, with all Requirements of Law applicable to
the Seller.
          (b) Notice of Breach. The representations and warranties set forth in
this Section 4.2 shall survive the sale, transfer and assignment of the
respective Purchased Assets to the Buyer. Upon discovery by the Seller or the
Buyer of a breach of any of the representations and warranties set forth in this
Section 4.2, the party discovering such breach shall give prompt written notice
thereof to the other. The Seller agrees to cooperate with the Buyer in
attempting to cure any such breach.
     Section 4.3 Representations and Warranties of the Buyer. The Buyer hereby
represents and warrants and agrees with the Seller, on the date hereof, and
represents and warrants on the date of the sale of any Purchased Assets to the
Buyer hereunder, that:
          (a) Organization and Good Standing. The Buyer is a corporation duly
organized and validly existing in good standing under the laws of the State of
Delaware and has, in all material respects, the corporate power and authority
and legal right to own its property and conduct its business as such properties
are presently owned and such business is presently conducted and to execute,
deliver and perform its obligations under the Sale Papers to which it is a
party.

- 14 -



--------------------------------------------------------------------------------



 



          (b) Due Qualification. The Buyer is duly qualified to do business and
is in good standing (or is exempt from such requirements) as a foreign
corporation in any state required in order to conduct its business and has
obtained all necessary licenses and approvals with respect to the Buyer required
under applicable law.
          (c) Due Authorization. The execution and delivery by the Buyer of the
Sale Papers to which it is a party and the consummation by the Buyer of the
transactions provided for in the Sale Papers to which it is a party have been
duly authorized by the Buyer by all necessary corporate action on its part.
          (d) No Conflicts. The execution and delivery by the Buyer of the Sale
Papers to which it is a party and the performance by the Buyer of the
transactions contemplated thereby do not (i) contravene the Buyer’s certificate
of incorporation or by-laws or (ii) violate any material provision of law
applicable to it, or require any filing (except for the filings under the UCC),
registration, consent or approval under any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to the Buyer, except for such filings, registrations, consents or
approvals as have already been obtained and are in full force and effect.
          (e) No Violation. The execution and delivery by the Buyer of the Sale
Papers to which it is a party, the performance by the Buyer of the transactions
contemplated by the Sale Papers to which it is a party, and the fulfillment by
the Buyer of the terms of the Sale Papers to which it is a party will not
violate any Requirements of Law applicable to the Buyer, will not violate,
result in any breach of any of the material terms and provisions of, or
constitute (with or without notice or lapse of time or both) a default under any
Requirement of Law applicable to the Buyer, or any material indenture, contract,
agreement, mortgage, deed of trust or other material instrument to which the
Buyer is a party or by which it or its properties are bound.
          (f) No Proceedings. There are no proceedings or investigations pending
or, to the best knowledge of the Buyer, threatened, against the Buyer, before
any Governmental Authority (i) asserting the invalidity of the Sale Papers to
which it is a party, (ii) seeking to prevent the consummation of any of the
transactions contemplated by the Sale Papers to which it is a party,
(iii) seeking any determination or ruling that would materially and adversely
affect the performance by the Buyer of its obligations thereunder, (iv) seeking
any determination or ruling that would materially and adversely affect the
validity or enforceability of the Sale Papers to which it is a party or
(v) seeking to affect adversely the income tax attributes of any of the Trusts
under United States Federal, New York, California, Nevada or Illinois income tax
systems.
          (g) All Consents Required. All approvals, authorizations, consents,
orders or other actions of any Governmental Authority required in connection
with the execution and delivery by the Buyer of the Sale Papers to which it is a
party, the performance by the Buyer of the transactions contemplated by the Sale
Papers to which it is a party, and the fulfillment by the Buyer of the terms of
the Sale Papers to which it is a party have been obtained.
     The representations and warranties set forth in this Section 4.3 shall
survive the sale of the Purchased Assets to the Buyer. The Buyer hereby
represents and warrants to the Seller that the representations and warranties of
the Buyer set forth in Section 4.3 are true and correct on the

- 15 -



--------------------------------------------------------------------------------



 



applicable date. Upon discovery by the Buyer or the Seller of a breach of any of
the foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the other.
[END OF ARTICLE IV]

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE V
COVENANTS OF SELLER AND BUYER
     Section 5.1 Seller Covenants. The Seller hereby covenants that:
          (a) Receivables not to be evidenced by Instruments. The Seller will
take no action to cause any Receivable to be evidenced by any instrument or
chattel paper (as defined in the UCC), except in connection with the enforcement
or collection of a Receivable.
          (b) Security Interests. Except for the conveyances hereunder, the
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien arising through or under the
Seller on, any Receivable sold hereunder, whether now existing or hereafter
created, or any interest therein; the Seller will immediately notify the Buyer
of the existence of any Lien arising through or under the Seller on any
Receivable; and the Seller shall defend the right, title and interest of the
Buyer in, to and under the Receivables, whether now existing or hereafter
created, against all claims of third parties claiming through or under the
Seller; provided, however, that nothing in this subsection 5.1(b) shall prevent
or be deemed to prohibit the Seller from suffering to exist upon any of the
Receivables any Permitted Lien.
          (c) The Seller’s Interest. Except for the conveyances hereunder, the
Seller will not transfer, assign, exchange, convey, pledge, hypothecate or
otherwise grant a security interest in the Accounts or Additional Accounts, and
any such attempted transfer, assignment, exchange, conveyance, pledge,
hypothecation or grant shall be void.
          (d) Account Allocations. In the event that the Seller is unable for
any reason to sell Receivables to the Buyer in accordance with the provisions of
this Agreement (including, without limitation, by reason of the application of
the provisions of Section 8.2 or any Governmental Authority having regulatory
authority over the Seller or any court of competent jurisdiction ordering that
the Seller not sell any additional Principal Receivables to the Buyer), then in
any such event, the Seller agrees (except as prohibited by any such order) to
allocate and pay to the Buyer, after the date of such inability, all Collections
with respect to Principal Receivables previously sold to the Buyer. To the
extent that it is not clear to the Seller whether collections relate to a
Principal Receivable that was sold to the Buyer or to a principal receivable
that the Seller is unable to sell to the Buyer, the Seller agrees that it shall
allocate payments on each Account or Additional Account with respect to the
principal balance of such Account or Additional Account first to the oldest
principal balance of such Account or Additional Account. Notwithstanding any
cessation of the sale to the Buyer of additional Principal Receivables,
Principal Receivables sold to the Buyer prior to the occurrence of the event
giving rise to such inability, Collections in respect of such Principal
Receivables, Finance Charge and Administrative Receivables whenever created that
accrue in respect of such Principal Receivables, and Collections in respect of
such Finance Charge and Administrative Receivables, shall continue to be
property of the Buyer available for transfer by the Buyer to the Purchasers
listed on Schedule 3.

- 17 -



--------------------------------------------------------------------------------



 



          (e) Periodic Finance Charges and Other Fees. The Seller shall comply
with the applicable “Periodic Finance Charges and Other Fees” covenant set forth
in Schedule 3 with respect to the Accounts or Additional Accounts transferred to
each Trust as set forth therein.
          (f) Credit Card Agreements and Guidelines. The Seller shall comply
with the applicable “Credit Card Agreements and Guidelines” covenant set forth
in Schedule 3 with respect to the Accounts or Additional Accounts transferred to
each Trust as set forth therein.
          (g) MasterCard International and VISA USA. The Seller shall, to the
extent applicable to the Accounts and Additional Accounts owned or serviced by
the Seller, use its best efforts to remain, either directly or indirectly, a
member in good standing of the MasterCard system, the VISA system and any other
similar entity’s or organization’s system relating to any other type of
revolving credit accounts included as Accounts or Additional Accounts.
          (h) Interchange. Not later than 1:00 p.m., New York City time, on each
Distribution Date, the Seller shall pay to or at the direction of the Buyer, in
immediately available funds, the amount of Interchange allocable to the
Receivables. With respect to each portfolio of accounts owned by the Seller that
includes Accounts or Additional Accounts, such amount of Interchange shall be
equal to the product of (i) the total amount of Interchange (net of expenses)
paid or payable to the Seller during the preceding Monthly Period with respect
to such portfolio of accounts and (ii) a fraction the numerator of which is the
aggregate amount of cardholder charges for goods and services during such
Monthly Period in the Accounts or Additional Accounts in such portfolio and the
denominator of which is the aggregate amount of cardholder charges for goods and
services during such Monthly Period in all accounts in such portfolio.
          (i) Documentation of Transfer. The Seller shall undertake to file the
documents which would be necessary to perfect and maintain the perfection of the
sale of the Purchased Assets to the Buyer.
          (j) Approval of Office Records. The Seller shall cause this Agreement
and all Sale Papers to be duly approved by the Seller’s Board of Directors, and
the Seller shall maintain this Agreement and all Sale Papers as a part of the
official records of the Seller for the term of the Agreement.
          (k) Name and Type and Jurisdiction of Organization. The Seller shall
not change its name or its type or jurisdiction of organization without
previously having delivered to the Buyer an opinion of counsel to the effect
that all actions have been taken, and all filings have been made, as are
necessary to continue and maintain the first-priority perfected ownership
interest of the Buyer in the Purchased Assets.
          (l) Delivery of Collections. In the event that the Seller receives
Collections, the Seller agrees to forward to the Buyer or its designee such
Collections as soon as practicable after the receipt thereof.
          (m) Notice of Liens. The Seller shall notify the Buyer promptly after
becoming aware of any Lien on any Purchased Asset other than Permitted Liens.

- 18 -



--------------------------------------------------------------------------------



 



          (n) Separate Business. The Seller shall maintain separate corporate
records and books of account from those of the Buyer. The Seller will not
conduct its business in the name of the Buyer so as not to mislead others as to
the identity of the entity with which those others are concerned.
     Section 5.2 Addition of Accounts. Unless excluded pursuant to subsection
2.1(e) hereof, all revolving credit accounts (other than private label accounts)
shall be included as Accounts or Additional Accounts from and after the date
upon which the Seller acquires rights in such Accounts or Additional Accounts,
and all Receivables in such Accounts or Additional Accounts, whether such
Receivables are then existing or thereafter created or acquired, shall be
automatically sold to the Buyer. For the purposes of this Agreement, all
receivables of such Accounts or Additional Accounts shall be treated as
Receivables upon their creation.
     Section 5.3 Buyer Covenant Regarding Sale Treatment. The Buyer agrees to
treat this conveyance for all purposes (including, without limitation, tax and
financial accounting purposes) as a sale on all relevant books, records, tax
returns, financial statements and other applicable documents.
[END OF ARTICLE V]

- 19 -



--------------------------------------------------------------------------------



 



ARTICLE VI
SERVICING
     Section 6.1 Trust Documents Control. The Seller acknowledges that some, but
not all Receivables are to be (i) sold by the Buyer to the Purchasers listed on
Schedule 3 pursuant to the related agreements set forth therein and
(ii) deposited in the respective Trusts pursuant to the related agreements set
forth therein and are to be serviced by the applicable Servicer. The Seller
agrees to cooperate fully with such Servicer and to permit such Servicer to take
any and all actions necessary in connection with such Receivables.
[END OF ARTICLE VI]

- 20 -



--------------------------------------------------------------------------------



 



ARTICLE VII
CONDITIONS PRECEDENT
     Section 7.1 Conditions to the Buyer’s Obligations Regarding Purchased
Assets. The obligations of the Buyer to purchase the Purchased Assets on any
Business Day shall be subject to the satisfaction of the following conditions
with respect to such Purchased Assets:
          (a) All representations and warranties of the Seller contained in this
Agreement shall be true and correct with the same effect as though such
representations and warranties had been made on such date (unless such
representation or warranty specifically relates to an earlier date);
          (b) All information concerning such Purchased Assets provided to the
Buyer shall be true and correct in all material respects on such date;
          (c) The Seller shall have substantially performed all other
obligations required to be performed by the provisions of this Agreement;
          (d) The Seller shall have filed the financing statements required to
be filed pursuant to subsection 2.1(b); and
          (e) All corporate and legal proceedings and all instruments in
connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Buyer, and the Buyer shall have
received from the Seller copies of all documents (including, without limitation,
records of corporate proceedings) relevant to the transactions herein
contemplated as the Buyer may reasonably have requested.
     Section 7.2 Conditions Precedent to the Seller’s Obligations. The
obligations of the Seller to sell Purchased Assets on any Business Day shall be
subject to the satisfaction of the following conditions with respect to such
Purchased Assets:
          (a) All representations and warranties of the Buyer contained in this
Agreement shall be true and correct with the same effect as though such
representations and warranties had been made on such date (unless such
representation or warranty specifically relates to an earlier date);
          (b) Payment or provision for payment of the Purchase Price in
accordance with the provisions of Section 3.1 hereof shall have been made; and
          (c) All corporate and legal proceedings and all instruments in
connection with the transactions contemplated by this Agreement shall be
satisfactory in form and substance to the Seller, and the Seller shall have
received from the Buyer copies of all documents (including, without limitation,
records of corporate proceedings) relevant to the transactions herein
contemplated as the Seller may reasonably have requested.
[END OF ARTICLE VII]

- 21 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
TERM AND TERMINATION
     Section 8.1 Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue in full force and effect until the
earlier of: (a) such date as may be agreed to in writing by the Buyer and the
Seller, or (b) subject to Section 9.17, the occurrence of any of the following
events: the Buyer or the Seller shall (i) become insolvent, (ii) fail to pay its
debts generally as they become due, (iii) voluntarily seek, consent to or
acquiesce in the benefit or benefits of any debtor relief law, (iv) become a
party to (or be made the subject of) any proceeding provided for by any debtor
relief law, other than as a creditor or claimant, and, in the event such
proceeding is involuntary, the petition instituting same is not dismissed within
60 days after its filing, or (v) become unable for any reason to purchase
Receivables in accordance with the provisions of this Agreement or default in
its obligations hereunder, which default continues unremedied for more than
30 days after written notice is delivered to the defaulting party by the
non-defaulting party (any such date set forth in clause (a) or (b) hereof being
a “Termination Date”); provided, however, that the termination of this Agreement
pursuant to this Section 8.1 shall not discharge any Person from any obligations
incurred prior to such termination, including, without limitation, any
obligations to make any payments with respect to Receivables sold prior to such
termination. Notwithstanding any cessation of the sale to the Buyer of
additional Principal Receivables, Principal Receivables sold to the Buyer prior
to such Termination Date, Collections in respect of such Principal Receivables,
Finance Charge and Administrative Receivables (whenever created) accrued in
respect of such Principal Receivables and Collections in respect of such Finance
Charge and Administrative Receivables, shall continue to be property of the
Buyer available for transfer by the Buyer. To the extent that it is not clear to
the Seller whether collections relate to a Principal Receivable that was sold to
the Buyer or to a principal receivable that the Seller has not sold to the
Buyer, the Seller agrees that it shall allocate payments on each Account or
Additional Account with respect to the principal balance of such Account or
Additional Account first to the oldest principal balance of such Account or
Additional Account, respectively.
     Section 8.2 Effect of Termination. No termination or rejection of or
failure to assume the executory obligations of this Agreement in the event of
the receivership of the Seller or bankruptcy of the Buyer shall be deemed to
impair or affect the obligations pertaining to any executed sale or executed
obligations, including, without limitation, pre-termination breaches of
representations and warranties by the Seller or the Buyer.
[END OF ARTICLE VIII]

- 22 -



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS PROVISIONS
     Section 9.1 Amendment. This Agreement and the rights and obligations of the
parties hereunder may not be changed orally, but only by an instrument in
writing signed by HRAC II and the Bank in accordance with this Section 9.1. This
Agreement may be amended from time to time by HRAC II and the Bank, provided
that HRAC II provides to the Bank (a) an Officer’s Certificate of HRAC II to the
effect that HRAC II reasonably believes that such amendment will not have an
Adverse Effect, and (b) an opinion of counsel addressed and delivered to the
Bank, dated the date of such amendment, to the effect that the conditions
precedent to any such amendment have been satisfied.
     Section 9.2 Governing Law. THIS AGREEMENT AND THE OTHER SALE PAPERS SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
     Section 9.3 Notices. All demands, notices and communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by certified mail, return receipt requested, to (a) in
the case of the Buyer, Household Receivables Acquisition Company II, 1111 Town
Center Drive, Las Vegas, Nevada 89134, Attention: General Counsel (facsimile no.
(702) 243-1214), (b) in the case of the Seller, Household Bank (SB), National
Association, 1111 Town Center Drive, Las Vegas, Nevada 89134, Attention: General
Counsel (facsimile no. (702) 243-1214); or, as to each party, at such other
address as shall be designated by such party in a written notice to each other
party.
     Section 9.4 Assignment. Notwithstanding anything to the contrary contained
herein, other than the Buyer’s assignment of its right, title and interest in,
to and under this Agreement with respect to the Purchased Assets to the
Purchasers listed on Schedule 3, this Agreement may not be assigned by the
parties hereto, except for an assignment by a party hereto of its right, title
and interest in, to and under this Agreement to (i) a successor by merger
assuming this Agreement, (ii) any affiliate owned directly or indirectly by
Household International, Inc. which assumes the obligations of this Agreement or
(iii) any other entity provided that the Rating Agency Condition has been
satisfied.
     Section 9.5 Acknowledgment and Agreement of the Seller. By execution below,
the Seller expressly acknowledges and agrees that all of the Buyer’s right,
title, and interest in, to, and under this Agreement, including, without
limitation, all of the Buyer’s right title, and interest in and to some, but not
all of the Purchased Assets purchased, shall be assigned by the Buyer to the
Purchasers listed on Schedule 3 and by such respective Purchasers to the
applicable Trustees pursuant to the related agreements set forth on Schedule 3,
and the Seller consents to such assignments. Additionally, the Seller agrees to
pay, or cause to be paid, directly to each Trustee any amounts payable by the
Seller to the Buyer hereunder which are identified to the Seller as required to
be paid by the Buyer to each such Purchaser and by such Purchaser to the
applicable

- 23 -



--------------------------------------------------------------------------------



 



Trust. Any payment required to be made on or before a specified date in same-day
funds may be made on the prior Business Day in next-day funds.
     Section 9.6 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of the Sale Papers shall for any
reason whatsoever be held invalid, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of the Sale Papers and shall in no way affect the validity
or enforceability of the other provisions of the Sale Papers.
     Section 9.7 Further Assurances. The Buyer and the Seller agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the other party more fully to
effect the purposes of the Sale Papers, including, without limitation, the
execution of any financing statements or continuation statements (or other
amendments thereto) or equivalent documents relating to the Purchased Assets for
filing under the provisions of the UCC or other laws of any applicable
jurisdiction.
     Section 9.8 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Buyer or the Seller, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exhaustive of any rights, remedies,
powers and privileges provided by law.
     Section 9.9 Counterparts. The Sale Papers may each be executed in two or
more counterparts including telefax transmission thereof (and by different
parties on separate counterparts), each of which shall be an original, but all
of which together shall constitute one and the same instrument.
     Section 9.10 Binding Effect; Third Party Beneficiaries. The Sale Papers
will inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns. The Purchasers and the Trustees listed on
Schedule 3 shall be considered third party beneficiaries hereunder.
     Section 9.11 Merger and Integration. Except as specifically stated
otherwise herein, the Sale Papers set forth the entire understanding of the
parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by the Sale Papers. The Sale Papers may not be
modified, amended, waived or supplemented except as provided herein.
     Section 9.12 Headings. The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.
     Section 9.13 Schedules and Exhibits. The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.
     Section 9.14 Protection of Right, Title and Interest to Purchased Assets.

- 24 -



--------------------------------------------------------------------------------



 



          (a) The Seller shall cause this Agreement, all amendments hereto
and/or all financing statements, and continuation statements and other
amendments thereto, and any other necessary documents covering the sale
hereunder to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, all in such manner and in such places as
may be required by law fully to preserve and protect the right, title and
interest of the Buyer hereunder to the Purchased Assets and the proceeds
thereof. The Seller shall deliver to the Buyer file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing. The Buyer
shall cooperate fully with the Seller in connection with the obligations set
forth above and will execute any and all documents reasonably required to
fulfill the intent of this subsection 9.14(a).
          (b) The Seller shall not change its name or its type or jurisdiction
of organization without previously having delivered to the Buyer an opinion of
counsel to the effect that all actions have been taken, and all filings have
been made, as are necessary to continue and maintain the first-priority
perfected ownership interest of the Buyer in the Purchased Assets.
     Section 9.15 Survival of Representations and Warranties. All
representations, warranties and agreements contained in this Agreement or
contained in any Sale Papers shall remain operative and in full force and effect
and shall survive the conveyance of any Purchased Assets by the Buyer as
contemplated in Schedule 3.
     Section 9.16 Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, the Seller shall not, prior to the date which is one year and
one day after the termination of this Agreement, acquiesce, petition or
otherwise invoke or cause the Buyer or any Purchaser or Trust listed in
Schedule 3, to petition or invoke the process of any Governmental Authority for
the purpose of commencing or sustaining a case against any such Purchaser or
Trust under any bankruptcy, insolvency or similar law or appointing a trustee,
receiver, conservator, liquidator, assignee, custodian, sequestrator or other
similar official of the Buyer, such Purchaser or Trust or any substantial part
of its property or ordering the winding-up or liquidation of the affairs of the
Buyer, such Purchaser or Trust.
     Section 9.17 Effect of FDIC Receivership, Conservatorship or Liquidation of
the Seller.
          (a) Termination in Event of Receivership, the Conservatorship or
Liquidation. Consistent with 12 U.S.C. § 1821(e)(12), the Buyer may not employ
as grounds for termination of this Agreement that the liabilities of the Seller
exceed its assets; that the Seller has been determined to be insolvent; that any
grounds for the appointment to the Seller of a receiver or conservator as set
forth in 12 U.S.C. § 1821(c)(5) exist; or that the FDIC has been appointed
receiver, conservator or liquidator of the Seller.
          (b) Continuing Responsibilities of the Buyer in the Event of
Resolution. In the event that the Federal Deposit Insurance Corporation is
appointed receiver, conservator or liquidator of the Seller, and the Buyer has
grounds to terminate this Agreement other than those contemplated by 12 U.S.C. §
1821(e)(12), the FDIC may request that the Buyer not immediately terminate the
Agreement, and, upon such request, the Buyer shall continue to fulfill its
obligations as set forth in this Agreement for a period of ninety (90) days or
for such other period as may be mutually agreed by the Buyer and the FDIC (the
“Continuation Period”). As

- 25 -



--------------------------------------------------------------------------------



 



compensation for the services provided to the Seller during the Continuation
Period, the Buyer shall retain or receive an amount equal to the market rate for
such services, as mutually agreed by the FDIC and the Buyer.
     (c) Repudiation. Nothing in the foregoing subparagraphs (a) and (b) shall
be deemed to waive or otherwise impair the FDIC’s statutory rights under 12
U.S.C. § 1821(e)(1).
[END OF ARTICLE IX]

- 26 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Buyer and the Seller each have caused this
Agreement to be duly executed by their respective officers as of the day and
year first above written.

              HOUSEHOLD BANK (SB), NATIONAL       ASSOCIATION,     as Seller
 
       
 
  By:    
 
       
 
      Name:
Title:
 
            HOUSEHOLD RECEIVABLES       ACQUISITION COMPANY II     as Buyer
 
       
 
  By:    
 
       
 
      Name:
Title:

          Acknowledged and Agreed:
 
        HFC CARD FUNDING CORPORATION  
 
       
By:
       
 
       
 
  Name:
Title:    

[Signature page to Second Amended and Restated Bank Receivables Purchase
Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 1
ACCOUNT SCHEDULE

 



--------------------------------------------------------------------------------



 



Schedule 2
EXCLUDED ACCOUNT SCHEDULE
     All Initial Accounts and Aggregate Addition Accounts listed on tapes
provided to The Bank of New York, as Trustee for the Household Affinity Credit
Card Master Note Trust I, in connection with the Amended and Restated
Receivables Purchase Agreement, dated as of March 1, 2002, between Household
Bank (SB), National Association and Household Affinity Funding Corporation II
(“HBSB – HAFC II RPA”) and the following supplemental conveyances to the HBSB –
HAFC II RPA”:

  1.   Supplemental Conveyance No. 2 dated July 23, 1993     2.   Supplemental
Conveyance No. 3 dated October 20, 1993     3.   Supplemental Conveyance No. 4
dated December 17, 1993     4.   Supplemental Conveyance No. 5 dated January 20,
1994     5.   Supplemental Conveyance No. 6 dated February 16, 1994     6.  
Supplemental Conveyance No. 7 dated March 18, 1994     7.   Supplemental
Conveyance No. 8 dated April 15, 1994     8.   Supplemental Conveyance No. 9
dated January 26, 1995     9.   Supplemental Conveyance No. 10 dated October 28,
1997     10.   Supplemental Conveyance No. 11 dated May 29, 1998     11.  
Supplemental Conveyance No. 12 dated June 26, 1998     12.   Supplemental
Conveyance No. 13 dated August 16, 1999     13.   Supplemental Conveyance No. 14
dated March 22, 2000     14.   Supplemental Conveyance No. 15 dated August 21,
2000     15.   Supplemental Conveyance No. 16 dated September 28, 2001

     All Initial Accounts listed on tapes provided to Wilmington Trust Company,
as Owner Trustee for the Household Credit Card Master Note Trust I, in
connection with the Amended and Restated Receivables Purchase Agreement, dated
as of February 1, 2002, between Household Bank (Nevada), N.A. and Household
Receivables Funding, Inc. III.

 



--------------------------------------------------------------------------------



 



Schedule 3
THE MASTER TRUSTS
The Household Credit Card Master Note Trust I (the “Note Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “RPA”), dated as of February 1, 2002, between
HRAC II and HRFI III, HRAC II has sold and will, from time to time, continue to
sell certain Purchased Assets to HRFI III.
     Pursuant to the Amended and Restated Transfer and Servicing Agreement (as
may be amended from time to time, the “TSA”), dated as of November 16, 2000,
among HRFI III, Household Finance Corporation and Wilmington Trust Company, as
Owner Trustee (the “Owner Trustee”) of the Note Trust, HRFI III has sold and
will, from time to time, continue to sell certain Purchased Assets to Wilmington
Trust Company, as Owner Trustee of the Note Trust.
     Pursuant to the Amended and Restated Master Indenture (as supplemented and
as may be amended and further supplemented from time to time, the “Indenture”),
dated as of November 16, 2000, between the Note Trust and Wells Fargo Bank
Minnesota, National Association, as Indenture Trustee and Securities
Intermediary (the “Indenture Trustee”), the Owner Trustee has granted and will
continue to grant to the Indenture Trustee, for the benefit of the holders of
notes in the Note Trust, all of its right, title and interest in certain
Purchased Assets.
     With respect to the Note Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust – The Household Credit Card Master Note Trust I
     Purchaser – HRFI III
     Trustee – Wilmington Trust Company, as Owner Trustee, and Wells Fargo Bank
Minnesota, National Association, as Indenture Trustee
     Servicer – Household Finance Corporation
     The applicable agreements – The RPA, the TSA and the Indenture
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. Except as otherwise required by
any Requirements of Law, or as is deemed by the Seller in its sole discretion to
be necessary in order to maintain its credit business or a program operated by
such credit business on a competitive basis based on a good faith assessment by
it of the nature of the competition with respect to the credit business or such
program, it shall not at any time take any action which would have the effect of
reducing the annual percentage rates of the Periodic Finance Charges assessed on
the Receivables or other fees charged on any of the Accounts or Additional
Accounts if, as a result

 



--------------------------------------------------------------------------------



 



of any such reduction, the Seller’s reasonable expectation is that such
reduction will cause an Adverse Effect under the Note Trust.
     Credit Card Agreements and Guidelines. Subject to compliance with all
Requirements of Law, and the paragraph above, the Seller may change the terms
and provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Seller in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Finance Charges to be assessed
thereon). Notwithstanding the above, unless required by Requirements of Law or
as permitted by the paragraph above, the Seller shall take no such action unless
(i) at the time of such action, the Seller reasonably believes that such action
will not cause an Adverse Effect, and (ii) such change is made applicable to any
comparable segment of accounts owned by the Seller which have characteristics
the same as, or substantially similar to, such Accounts or Additional Accounts
that are the subject of such change, except as otherwise restricted by an
endorsement, sponsorship, or other agreement between the Seller and an unrelated
third party or by the terms of the Credit Agreement.
The Household Affinity Credit Card Master Trust I (the “Affinity Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “HAFC II RPA”), dated as of March 1, 2002,
between HRAC II and HAFC II, HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HAFC II.
     Pursuant to the Amended and Restated Pooling and Servicing Agreement (as
amended and supplemented and as may be further amended and supplemented from
time to time, the “Affinity Trust PSA”), dated as of August 1, 1993, among HAFC
II (as successor in interest to Household Affinity Funding Corporation),
Household Finance Corporation and The Bank of New York, as Trustee (the
“Trustee”) of the Affinity Trust, HAFC II has sold and will, from time to time,
continue to sell certain Purchased Assets to The Bank of New York, as Trustee of
the Affinity Trust.
     With respect to the Affinity Trust, references in the Agreement to
Schedule 3 shall refer to the following:
     Trust – The Household Affinity Credit Card Master Trust I
     Purchaser – HAFC II
     Trustee – The Bank of New York
     Servicer – Household Finance Corporation
     The applicable agreements – The HAFC II RPA and the PSA
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. (i) Except as otherwise required
by any Requirements of Law, or as is deemed by the Seller in its sole discretion
to be necessary in order

- 2 -



--------------------------------------------------------------------------------



 



to maintain its credit card business or a program operated by such credit card
business on a competitive basis based on a good faith assessment by the Seller
of the nature of the competition with respect to the credit card business or
such program and only if the change giving rise to such reduction with respect
to a specific program is made applicable to substantially all of the credit card
accounts subject to such program, the Seller shall not at any time take any
action which would have the effect of reducing the annual percentage rates of
the Periodic Finance Charges assessed on the Receivables or other fees charged
on any of the Accounts or Additional Accounts if, as a result of any such
reduction, the Seller’s reasonable expectation is that such reduction will cause
an amortization event to occur with respect to the Affinity Trust and
(ii) except as otherwise required by any Requirements of Law, the Seller shall
not take any action which would have the effect of reducing the Portfolio Yield
to be less than the highest Average Rate for any Group (as such terms are
defined in the PSA).
     Credit Card Agreements and Guidelines. Subject to compliance with all
Requirements of Law, and the paragraph above, the Seller may change the terms
and provisions of the Credit Agreements or the applicable Credit Card Guidelines
of the Seller in any respect (including the calculation of the amount or the
timing of charge-offs and the Periodic Finance Charges to be assessed thereon).
Notwithstanding the above, unless required by Requirements of Law or as
permitted by the paragraph above, the Seller shall take no action with respect
to the applicable Credit Agreements or the applicable Credit Card Guidelines of
the Seller, which, at the time of such action, the Seller reasonably believes
will have a material adverse effect on the holders of certificates in the
Affinity Trust.
The Household Credit Card Master Trust I (the “Base Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “HFC Card RPA”), dated as of July 1, 2002,
between HRAC II and HFC Card, HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HFC Card.
     Pursuant to the Pooling and Servicing Agreement (as amended and
supplemented and as may be further amended and supplemented from time to time,
the “Base Trust PSA”), dated as of December 1, 1995, among HFC Card (as
successor in interest to Household Card Funding Corporation), Household Finance
Corporation and The Bank of New York, as Trustee (the “Trustee”) of the Base
Trust, HFC Card has sold and will, from time to time, continue to sell certain
Purchased Assets to The Bank of New York, as Trustee of the Base Trust.
     With respect to the Base Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust – The Household Credit Card Master Trust I
     Purchaser – HFC Card
     Trustee – The Bank of New York
     Servicer – Household Finance Corporation

- 3 -



--------------------------------------------------------------------------------



 



     The applicable agreements – The HFC Card RPA and the Base Trust PSA
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. (i) Except as otherwise required
by any Requirements of Law, or as is deemed by the Seller in its sole discretion
to be necessary in order to maintain its credit card business or a program
operated by such credit card business on a competitive basis based on a good
faith assessment by the Seller of the nature of the competition with respect to
the credit card business or such program, the Seller shall not at any time take
any action which would have the effect of reducing the annual percentage rates
of the Periodic Finance Charges assessed on the Receivables or other fees
charged on any of the Accounts or Additional Accounts if, as a result of any
such reduction, the Seller’s reasonable expectation is that such reduction will
cause an amortization event to occur with respect to the Affinity Trust and (ii)
except as otherwise required by any Requirements of Law, the Seller shall not
take any action which would have the effect of reducing the Portfolio Yield to
be less than the highest Average Rate for any Group (as such terms are defined
in the Base Trust PSA).
     Credit Card Agreements and Guidelines. Subject to compliance with all
Requirements of Law, and the paragraph above, the Seller may change the terms
and provisions of the Credit Agreements or the applicable Credit Card Guidelines
of the Seller in any respect (including the calculation of the amount or the
timing of charge-offs and the Periodic Finance Charges to be assessed thereon).
Notwithstanding the above, unless required by Requirements of Law or as
permitted by the paragraph above, the Seller shall take no action with respect
to the applicable Credit Agreements or the applicable Credit Card Guidelines of
the Seller, which, at the time of such action, the Seller reasonably believes
will have a material adverse effect on the holders of certificates in the Base
Trust.

- 4 -



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO THE
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     This Agreement dated as of January 15, 2004 (this “First Amendment”), is
entered into between HOUSEHOLD BANK (SB), NATIONAL ASSOCIATION, a national
banking association (together with its permitted successors and assigns, the
“Bank” or the “Seller”) and HOUSEHOLD RECEIVABLES ACQUISTION COMPANY II, a
Delaware corporation (together with its permitted successor or assigns, “HRAC
II” or the “Buyer”).
     WHEREAS, the Seller and the Buyer are parties to that certain Second
Amended and Restated Receivables Purchase Agreement dated as of July 1, 2002
(the “Agreement”); and
WHEREAS, the parties hereto desire to amend the Agreement in certain respects;
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained the parties hereto hereby agree as follows:
I. AMENDMENT

1.1   Amendment to Schedule 3. Schedule 3 of the Agreement is hereby amended by
deleting such Schedule in its entirety and adding the new Schedule 3, attached
hereto as Exhibit A, in substitution and replacement therefor.

II. GENERAL

2.1   Miscellaneous

  (a)   The Agreement as amended hereby remains in full force and effect and is
hereby ratified and confirmed by Borrower in each and every respect. On and
after the date hereof, each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall, except where the
context otherwise requires, mean the Agreement, as amended by this First
Amendment. Any and all notices, requests, certificates and other instruments
executed concurrently with or after the date hereof may refer to the Agreement
without making specific reference to this First Amendment but nevertheless all
such references shall be deemed to include this First Amendment unless the
context shall otherwise require.     (b)   Terms used in this First Amendment
with initial capital letters and not otherwise defined herein shall have the
respective meanings given thereto in the Agreement.

 



--------------------------------------------------------------------------------



 



  (c)   This First Amendment may be executed in counterpart and by different
parties on separate counterparts, but all separate counterparts taken together
shall be deemed to constitute one and the same instrument.     (d)   This First
Amendment shall be binding upon the Seller and the Buyer and their respective
successors and assigns, and shall inure to the benefit of their respective
successors and assigns.     (e)   This First Amendment shall be a contract under
and governed by the laws of the State of New York, without reference to its
conflict of laws principles. Whenever possible each provision of this First
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this First Amendment shall be prohibited
or invalid under applicable law, such provisions shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this First Amendment.

     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be executed by the respective officers thereunto duly authorized as of the date
first above written.

            HOUSEHOLD BANK (SB), NATIONAL ASSOCIATION
      By:           Margaret A. Sprude        Executive Vice President and CFO 
   

            HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
      By:           M. A. Reeves        Vice President and Assistant Treasurer 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Schedule 3
THE MASTER TRUSTS
The Household Credit Card Master Note Trust I (the “Note Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “RPA”), dated as of February 1, 2002, between
HRAC II and HRFI III, HRAC II has sold and will, from time to time, continue to
sell certain Purchased Assets to HRFI III.
     Pursuant to the Amended and Restated Transfer and Servicing Agreement (as
may be amended from time to time, the “TSA”), dated as of November 16, 2000,
among HRFI III, Household Finance Corporation and Wilmington Trust Company, as
Owner Trustee (the “Owner Trustee”) of the Note Trust, HRFI III has sold and
will, from time to time, continue to sell certain Purchased Assets to Wilmington
Trust Company, as Owner Trustee of the Note Trust.
     Pursuant to the Amended and Restated Master Indenture (as supplemented and
as may be amended and further supplemented from time to time, the “Indenture”),
dated as of November 16, 2000, between the Note Trust and Wells Fargo Bank
Minnesota, National Association, as Indenture Trustee and Securities
Intermediary (the “Indenture Trustee”), the Owner Trustee has granted and will
continue to grant to the Indenture Trustee, for the benefit of the holders of
notes in the Note Trust, all of its right, title and interest in certain
Purchased Assets.
     With respect to the Note Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust — The Household Credit Card Master Note Trust I
     Purchaser — HRFI III
     Trustee — Wilmington Trust Company, as Owner Trustee, and Wells Fargo Bank
Minnesota, National Association, as Indenture Trustee
     Servicer — Household Finance Corporation
     The applicable agreements — The RPA, the TSA and the Indenture

 



--------------------------------------------------------------------------------



 



     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. Except as otherwise required by
any Requirements of Law, or as is deemed by the Seller in its sole discretion to
be necessary in order to maintain its credit business or a program operated by
such credit business on a competitive basis based on a good faith assessment by
it of the nature of the competition with respect to the credit business or such
program, it shall not at any time take any action which would have the effect of
reducing the annual percentage rates of the Periodic Finance Charges assessed on
the Receivables or other fees charged on any of the Accounts or Additional
Accounts if, as a result of any such reduction, the Seller’s reasonable
expectation is that such reduction will cause an Adverse Effect under the Note
Trust.
     Credit Card Agreements and Guidelines. Subject to compliance with all
Requirements of Law, and the paragraph above, the Seller may change the terms
and provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Seller in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Finance Charges to be assessed
thereon). Notwithstanding the above, unless required by Requirements of Law or
as permitted by the paragraph above, the Seller shall take no such action unless
(i) at the time of such action, the Seller reasonably believes that such action
will not cause an Adverse Effect, and (ii) such change is made applicable to any
comparable segment of accounts owned by the Seller which have characteristics
the same as, or substantially similar to, such Accounts or Additional Accounts
that are the subject of such change, except as otherwise restricted by an
endorsement, sponsorship, or other agreement between the Seller and an unrelated
third party or by the terms of the Credit Agreement.
The Household Affinity Credit Card Master Trust I (the “Affinity Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “HAFC II RPA”), dated as of March 1, 2002,
between HRAC II and HAFC II, HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HAFC II.
     Pursuant to the Amended and Restated Pooling and Servicing Agreement (as
amended and supplemented and as may be further amended and supplemented from
time to time, the “Affinity Trust PSA”), dated as of August 1, 1993, among HAFC
II (as successor in interest to Household Affinity Funding Corporation),
Household Finance Corporation and The Bank of New York, as Trustee (the
"Trustee”) of the Affinity Trust, HAFC II has sold and will, from time to time,
continue to sell certain Purchased Assets to The Bank of New York, as Trustee of
the Affinity Trust.
     With respect to the Affinity Trust, references in the Agreement to
Schedule 3 shall refer to the following:
     Trust — The Household Affinity Credit Card Master Trust I
     Purchaser — HAFC II
     Trustee — The Bank of New York
     Servicer — Household Finance Corporation

 



--------------------------------------------------------------------------------



 



     The applicable agreements — The HAFC II RPA and the PSA
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. (i) Except as otherwise required
by any Requirements of Law, or as is deemed by the Seller in its sole discretion
to be necessary in order to maintain its credit card business or a program
operated by such credit card business on a competitive basis based on a good
faith assessment by the Seller of the nature of the competition with respect to
the credit card business or such program and only if the change giving rise to
such reduction with respect to a specific program is made applicable to
substantially all of the credit card accounts subject to such program, the
Seller shall not at any time take any action which would have the effect of
reducing the annual percentage rates of the Periodic Finance Charges assessed on
the Receivables or other fees charged on any of the Accounts or Additional
Accounts if, as a result of any such reduction, the Seller’s reasonable
expectation is that such reduction will cause an amortization event to occur
with respect to the Affinity Trust and (ii) except as otherwise required by any
Requirements of Law, the Seller shall not take any action which would have the
effect of reducing the Portfolio Yield to be less than the highest Average Rate
for any Group (as such terms are defined in the PSA).
     Credit Card Agreements and Guidelines. Subject to compliance with all
Requirements of Law, and the paragraph above, the Seller may change the terms
and provisions of the Credit Agreements or the applicable Credit Card Guidelines
of the Seller in any respect (including the calculation of the amount or the
timing of charge-offs and the Periodic Finance Charges to be assessed thereon).
Notwithstanding the above, unless required by Requirements of Law or as
permitted by the paragraph above, the Seller shall take no action with respect
to the applicable Credit Agreements or the applicable Credit Card Guidelines of
the Seller, which, at the time of such action, the Seller reasonably believes
will have a material adverse effect on the holders of certificates in the
Affinity Trust.
The Household Credit Card Master Trust I (the “Base Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “HFC Card RPA”), dated as of July 1, 2002,
between HRAC II and HFC Card, HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HFC Card.
     Pursuant to the Pooling and Servicing Agreement (as amended and
supplemented and as may be further amended and supplemented from time to time,
the “Base Trust PSA”), dated as of December 1, 1995, among HFC Card (as
successor in interest to Household Card Funding Corporation), Household Finance
Corporation and The Bank of New York, as Trustee (the “Trustee”) of the Base
Trust, HFC Card has sold and will, from time to time, continue to sell certain
Purchased Assets to The Bank of New York, as Trustee of the Base Trust.
     With respect to the Base Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust — The Household Credit Card Master Trust I

 



--------------------------------------------------------------------------------



 



     Purchaser — HFC Card
     Trustee — The Bank of New York
     Servicer — Household Finance Corporation
     The applicable agreements — The HFC Card RPA and the Base Trust PSA
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. (i) Except as otherwise required
by any Requirements of Law, or as is deemed by the Seller in its sole discretion
to be necessary in order to maintain its credit card business or a program
operated by such credit card business on a competitive basis based on a good
faith assessment by the Seller of the nature of the competition with respect to
the credit card business or such program, the Seller shall not at any time take
any action which would have the effect of reducing the annual percentage rates
of the Periodic Finance Charges assessed on the Receivables or other fees
charged on any of the Accounts or Additional Accounts if, as a result of any
such reduction, the Seller’s reasonable expectation is that such reduction will
cause an amortization event to occur with respect to the Affinity Trust and (ii)
except as otherwise required by any Requirements of Law, the Seller shall not
take any action which would have the effect of reducing the Portfolio Yield to
be less than the highest Average Rate for any Group (as such terms are defined
in the Base Trust PSA).
     Credit Card Agreements and Guidelines. Subject to compliance with all
Requirements of Law, and the paragraph above, the Seller may change the terms
and provisions of the Credit Agreements or the applicable Credit Card Guidelines
of the Seller in any respect (including the calculation of the amount or the
timing of charge-offs and the Periodic Finance Charges to be assessed thereon).
Notwithstanding the above, unless required by Requirements of Law or as
permitted by the paragraph above, the Seller shall take no action with respect
to the applicable Credit Agreements or the applicable Credit Card Guidelines of
the Seller, which, at the time of such action, the Seller reasonably believes
will have a material adverse effect on the holders of certificates in the Base
Trust.
The Household Affinity Credit Card Master Note Trust I (the “GM Trust”)
     Pursuant to the Receivables Purchase Agreement (as may be amended from time
to time, the “HAFC III RPA”), dated as of February 18, 2003, between HRAC II and
HAFC III, HRAC II has sold and will, from time to time, continue to sell certain
Purchased Assets to HAFC III.
     Pursuant to the Amended and Restated Transfer Agreement (as may be amended
and supplemented from time to time, the “HAFC III TSA”), dated as of March 13,
2003 among HAFC III, Household Finance Corporation, and Household Affinity
Credit Card Master Note Trust I, HAFC III has sold and will, from time to time,
continue to sell certain Purchased Assets to the GM Trust.

 



--------------------------------------------------------------------------------



 



     Pursuant to the Amended and Restated Master Indenture (as supplemented and
as may be amended and further supplemented from time to time, the “Indenture”),
dated as of March 13, 2003, between the GM Trust, as Issuer, and The Bank of New
York, as Indenture Trustee (the “Indenture Trustee”), the Issuer has granted and
will continue to grant to the Indenture Trustee, for the benefit of the holders
of notes in the GM Trust, all of its right, title and interest in certain
Purchased Assets.
     With respect to the GM Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust -— The Household Affinity Credit Card Master Note Trust I
     Purchaser -— HAFC III
     Trustee -— Wilmington Trust Company, as Owner Trustee and The Bank of New
York, as Indenture Trustee
     Servicer — Household Finance Corporation
     The applicable agreements — The HAFC III RPA, the HAFC III TSA and the
Indenture
     The Section 5.1 covenants:
     Periodic Rate Finance Charges. (i) Except (A) as otherwise required by any
Requirements of Law or (B) as is deemed by the Bank or any other Account Owner,
as the case may be, to be necessary in order for it to maintain its credit
business or a program operated by such credit business on a competitive basis
based on a good faith assessment by it of the nature of the competition with
respect to the credit business or such program, it shall not at any time take
any action which would have the effect of reducing the Series Portfolio Yield to
a level that could be reasonably expected to result in an Adverse Effect with
respect to any Series based on the insufficiency of the Series Portfolio Yield
or any similar test.
     Credit Agreements and Guidelines. Subject to compliance with all
Requirements of Law and paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) may change the terms and
provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Servicer or the Bank (or other Account Owner if the Bank is
not the Account Owner) in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Rate Finance Charges to be
assessed thereon). Notwithstanding the above, unless required by Requirements of
Law or as permitted by paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) will not take any action
unless (i) at the time of such action, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) reasonably believes that
such action will not cause an Adverse Effect, and (ii) such change is made
applicable to the comparable segment of the revolving credit accounts owned by
the Bank (or other Account Owner if the Bank is not the Account Owner) or
serviced by the Servicer which have characteristics the same as, or
substantially similar to, the Accounts that are the subject of such change,
except as otherwise restricted by an endorsement, sponsorship, or other
agreement between the Bank (or Credit Agreements.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
HOUSEHOLD BANK (SB), NATIONAL ASSOCIATION
and
HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
 
FIRST SUPPLEMENT
Dated as of June 30, 2004
TO
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of July 1, 2002
 

 



--------------------------------------------------------------------------------



 



     FIRST SUPPLEMENT, dated as of June 30, 2004 (“First Supplement”), to SECOND
AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of July 1, 2002
(the “Agreement”), both by and between HOUSEHOLD BANK (SB), NATIONAL
ASSOCIATION, a national banking association (together with its permitted
successors and assigns, the “Bank” or the “Seller”), and HOUSEHOLD RECEIVABLES
ACQUISITION COMPANY II, a Delaware Corporation (together with its permitted
successors or assigns, "HRAC II” or the “Buyer”).
W I T N E S S E T H:
     WHEREAS, the Bank and Buyer entered into the Agreement under which Buyer
purchases certain open-end or revolving credit receivables;
     WHEREAS, on July 1, 2004, the Bank will be purchasing certain open-end or
revolving credit card accounts and receivables of HSBC Bank USA pursuant to a
Purchase and Sale Agreement, dated as of July 1, 2004 by and between HSBC Bank
USA and Household Bank (SB), N.A. (“HBUS Accounts”);
     WHEREAS, pursuant Section 2.1(e) of the Agreement, the Bank and Buyer
desire to enter into this First Supplement designate the HBUS Accounts as
“Excluded Accounts” under the Agreement and to add such accounts to the list of
Excluded Accounts on Schedule 2 of the Agreement;
     NOW, THEREFORE, it is hereby agreed by and between the Buyer and the Seller
as follows:
     1. Pursuant to Section 2.1(e) of the Agreement, Buyer and Seller agree that
the HBUS Accounts shall be designated as “Excluded Accounts” under the Agreement
and Schedule 2 of the Agreement shall be supplemented to add the HBUS Accounts
(a supplemented copy of Schedule 2 is attached hereto).
     2. As required by Section 2.1(e) of the Agreement, the Seller shall
indicate in the appropriate accounting, computer and other files that
receivables arising under the HBUS Accounts have been retained by the Seller
     3. The Bank and Buyer both represent and warrant that they each have the
legal authorization to enter into this First Supplement.
     4. This First Supplement may be executed in two or more counterparts (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.
     5. THIS FIRST SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Supplement to
be executed and delivered by their respective duly authorized officers as of the
date hereof.

            HOUSEHOLD BANK (SB), N.A.
      By:           Name:   Joseph W. Hoff        Title:   Executive Vice
President     

            HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
      By:           Name:   Edgar D. Ancona        Title:   Vice President &
Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Schedule 2
EXCLUDED ACCOUNT SCHEDULE
     All Initial Accounts and Aggregate Addition Accounts listed on tapes
provided to The Bank of New York, as Trustee for the Household Affinity Credit
Card Master Note Trust I, in connection with the Amended and Restated
Receivables Purchase Agreement, dated as of March 1, 2002, between Household
Bank (SB), National Association and Household Affinity Funding Corporation II
(“HBSB — HAFC II RPA”) and the following supplemental conveyances to the HBSB —
HAFC II RPA”:

  1.   Supplemental Conveyance No. 2 dated July 23, 1993     2.   Supplemental
Conveyance No. 3 dated October 20, 1993     3.   Supplemental Conveyance No. 4
dated December 17, 1993     4.   Supplemental Conveyance No. 5 dated January 20,
1994     5.   Supplemental Conveyance No. 6 dated February 16, 1994     6.  
Supplemental Conveyance No. 7 dated March 18, 1994     7.   Supplemental
Conveyance No. 8 dated April 15, 1994     8.   Supplemental Conveyance No. 9
dated January 26, 1995     9.   Supplemental Conveyance No. 10 dated October 28,
1997     10.   Supplemental Conveyance No. 11 dated May 29, 1998     11.  
Supplemental Conveyance No. 12 dated June 26, 1998     12.   Supplemental
Conveyance No. 13 dated August 16, 1999     13.   Supplemental Conveyance No. 14
dated March 22, 2000     14.   Supplemental Conveyance No. 15 dated August 21,
2000     15.   Supplemental Conveyance No. 16 dated September 28, 2001

     All Initial Accounts listed on tapes provided to Wilmington Trust Company,
as Owner Trustee for the Household Credit Card Master Note Trust I, in
connection with the Amended and Restated Receivables Purchase Agreement, dated
as of February 1, 2002, between Household Bank (Nevada), N.A. and Household
Receivables Funding, Inc. III.
     All Accounts purchased pursuant to the Purchase and Sale Agreement, dated
as of July 1, 2004, by and between HSBC Bank USA and Household Bank (SB), N.A.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
THIRD AMENDMENT TO THE
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     THIRD AMENDMENT dated as of April 27, 2005 (the “Amendment”), by and
between HSBC BANK NEVADA, NATIONAL ASSOCIATION, a national banking association
(formerly known as Household Bank (SB), N.A.) (together with its permitted
successors and assigns, the “Bank”) and HOUSEHOLD RECEIVABLES ACQUISTION COMPANY
II, a Delaware corporation (together with its permitted successor or assigns,
“HRAC II”).
     WHEREAS, the Bank and HRAC II are parties to that certain Second Amended
and Restated Receivables Purchase Agreement dated as of July 1, 2002 (as
amended, the “Agreement”); and
WHEREAS, the parties hereto desire to further amend the Agreement in certain
respects;
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained the parties hereto hereby agree as follows:
     Section 1. Amendments.
     (a) Section 9.4 of the Agreement is hereby amended by deleting the phrase
“owned directly or indirectly by Household International, Inc.” appearing
therein.
     (b) Schedule 3 of the Agreement is hereby deleted and replaced in its
entirety with Schedule 3 attached hereto.
     Section 2. Ratification. The Agreement, as amended hereby, is in all
respects ratified and confirmed and shall continue in full force and effect.
     Section 3. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS.
     Section 4. Counterparts. This Amendment may be executed in counterparts,
and all such counterparts taken together shall be deemed to constitute one and
the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth on the first page hereof.

            HSBC BANK NEVADA, NATIONAL ASSOCIATION
      By:           Name:           Title:        

            HOUSEHOLD RECEIVABLES ACQUISITION
COMPANY II
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule 3
THE MASTER TRUSTS
The Household Credit Card Master Note Trust I (the “Note Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “HRFI III RPA”), dated as of February 1, 2002,
between HRAC II and HRFI III, HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HRFI III.
     Pursuant to the Amended and Restated Transfer and Servicing Agreement (as
may be amended from time to time, the “HRFI III TSA”), dated as of November 16,
2000, among HRFI III, HSBC Finance Corporation (as successor by merger to
Household Finance Corporation) and Wilmington Trust Company, as Owner Trustee
(the “Owner Trustee”) of the Note Trust, HRFI III has sold and will, from time
to time, continue to sell certain Purchased Assets to Wilmington Trust Company,
as Owner Trustee of the Note Trust.
     Pursuant to the Amended and Restated Master Indenture (as supplemented and
as may be amended and further supplemented from time to time, the “Indenture”),
dated as of November 16, 2000, between the Note Trust and Wells Fargo Bank,
National Association (f/k/a Wells Fargo Bank Minnesota, National Association),
as Indenture Trustee and Securities Intermediary (the “Indenture Trustee”), the
Owner Trustee has granted and will continue to grant to the Indenture Trustee,
for the benefit of the holders of notes in the Note Trust, all of its right,
title and interest in certain Purchased Assets.
     With respect to the Note Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust — The Household Credit Card Master Note Trust I
     Purchaser — HRFI III
     Trustee — Wilmington Trust Company, as Owner Trustee, and Wells Fargo Bank,
National Association, as Indenture Trustee
     Servicer — HSBC Finance Corporation
     The applicable agreements — The HRFI III RPA, the HRFI III TSA and the
Indenture
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. Except as otherwise required by
any Requirements of Law, or as is deemed by the Bank in its sole discretion to
be necessary in order to maintain its credit business or a program operated by
such credit business on a

 



--------------------------------------------------------------------------------



 



competitive basis based on a good faith assessment by it of the nature of the
competition with respect to the credit business or such program, it shall not at
any time take any action which would have the effect of reducing the annual
percentage rates of the Periodic Finance Charges assessed on the Receivables or
other fees charged on any of the Accounts or Additional Accounts if, as a result
of any such reduction, the Bank’s reasonable expectation is that such reduction
will cause an Adverse Effect under the Note Trust.
     Credit Card Agreements and Guidelines. Subject to compliance with all
Requirements of Law, and the paragraph above, the Bank may change the terms and
provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Bank in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Finance Charges to be assessed
thereon). Notwithstanding the above, unless required by Requirements of Law or
as permitted by the paragraph above, the Bank shall take no such action unless
(i) at the time of such action, the Bank reasonably believes that such action
will not cause an Adverse Effect, and (ii) such change is made applicable to any
comparable segment of accounts owned by the Bank which have characteristics the
same as, or substantially similar to, such Accounts or Additional Accounts that
are the subject of such change, except as otherwise restricted by an
endorsement, sponsorship, or other agreement between the Bank and an unrelated
third party or by the terms of the Credit Agreement.
The Household Affinity Credit Card Master Note Trust I (the “Affinity Trust”):
     Pursuant to the Receivables Purchase Agreement (as may be amended from time
to time, the “HAFC III RPA”), dated as of February 18, 2003, between HRAC II and
Household Affinity Funding Corporation III (“HAFC III”), HRAC II has sold and
will, from time to time, continue to sell certain Purchased Assets to HAFC III.
     Pursuant to the Amended and Restated Transfer and Servicing Agreement (as
may be amended and supplemented from time to time, the “HAFC III TSA”), dated as
of March 13, 2003 among HAFC III, HSBC Finance Corporation (as successor by
merger to Household Finance Corporation), and Household Affinity Credit Card
Master Note Trust I, HAFC III has sold and will, from time to time, continue to
sell certain Purchased Assets to the Affinity Trust.
     Pursuant to the Amended and Restated Master Indenture (as supplemented and
as may be amended and further supplemented from time to time, the “Indenture”),
dated as of March 13, 2003, between the Affinity Trust, as Issuer, and The Bank
of New York, as Indenture Trustee (the “Indenture Trustee”), the Issuer has
granted and will continue to grant to the Indenture Trustee, for the benefit of
the holders of notes in the Affinity Trust, all of its right, title and interest
in certain Purchased Assets.
     With respect to the Affinity Trust, references in the Agreement to
Schedule 3 shall refer to the following:
     Trust — The Household Affinity Credit Card Master Note Trust I

 



--------------------------------------------------------------------------------



 



     Purchaser — HAFC III
     Trustee — Wilmington Trust Company, as Owner Trustee and The Bank of New
York, as Indenture Trustee
     Servicer — HSBC Finance Corporation
     The applicable agreements — The HAFC III RPA, the HAFC III TSA and the
Indenture
     The Section 5.1 covenants:
     Periodic Rate Finance Charges. (i) Except (A) as otherwise required by any
Requirements of Law or (B) as is deemed by the Bank or any other Account Owner,
as the case may be, to be necessary in order for it to maintain its credit
business or a program operated by such credit business on a competitive basis
based on a good faith assessment by it of the nature of the competition with
respect to the credit business or such program, it shall not at any time take
any action which would have the effect of reducing the Series Portfolio Yield to
a level that could be reasonably expected to result in an Adverse Effect with
respect to any Series based on the insufficiency of the Series Portfolio Yield
or any similar test.
     Credit Agreements and Guidelines. Subject to compliance with all
Requirements of Law and paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) may change the terms and
provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Servicer or the Bank (or other Account Owner if the Bank is
not the Account Owner) in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Rate Finance Charges to be
assessed thereon). Notwithstanding the above, unless required by Requirements of
Law or as permitted by paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) will not take any action
unless (i) at the time of such action, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) reasonably believes that
such action will not cause an Adverse Effect, and (ii) such change is made
applicable to the comparable segment of the revolving credit accounts owned by
the Bank (or other Account Owner if the Bank is not the Account Owner) or
serviced by the Servicer which have characteristics the same as, or
substantially similar to, the Accounts that are the subject of such change,
except as otherwise restricted by an endorsement, sponsorship, or other
agreement between the Bank or an Affiliate of the Bank (or other Account Owner
if the Bank is not the Account Owner) and an unrelated third party or by the
terms of the Credit Agreements.

 



--------------------------------------------------------------------------------



 



The HSBC Affinity Credit Card Master Note Trust I (the “New GM Trust”):
     Pursuant to the Receivables Purchase Agreement (as may be amended from time
to time, the “HAC I RPA”), dated as of April 27, 2005, between HRAC II and HSBC
Affinity Corporation I (“HAC I”), HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HAC I.
     Pursuant to the Transfer and Servicing Agreement (as may be amended and
supplemented from time to time, the “HAC I TSA”), dated as of April 27, 2005
among HAC I, HSBC Finance Corporation , as Servicer, and the HSBC Affinity
Credit Card Master Note Trust I, HAC I has sold and will, from time to time,
continue to sell certain Purchased Assets to the New GM Trust.
     Pursuant to the Master Indenture (as supplemented and as may be amended and
further supplemented from time to time, the “Indenture”), dated as of April 27,
2005, among the New GM Trust, as Issuer, Wells Fargo Bank, National Association,
as Indenture Trustee (the “Indenture Trustee”), and HSBC Bank USA, National
Association, as Administrator (the “Administrator”), the Issuer has granted and
will continue to grant to the Indenture Trustee, for the benefit of the holders
of notes in the New GM Trust, all of its right, title and interest in certain
Purchased Assets.
     With respect to the New GM Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust — The HSBC Affinity Credit Card Master Note Trust I
     Purchaser — HAC I
     Trustee — Wilmington Trust Company, as Owner Trustee and Wells Fargo Bank,
National Association, as Indenture Trustee
     Servicer — HSBC Finance Corporation
     The applicable agreements — The HAC I RPA, the HAC I TSA and the Indenture
     The Section 5.1 covenants:
     Periodic Rate Finance Charges. (i) Except (A) as otherwise required by any
Requirements of Law or (B) as is deemed by the Bank or any other Account Owner,
as the case may be, to be necessary in order for it to maintain its credit
business or a program operated by such credit business on a competitive basis
based on a good faith assessment by it of the nature of the competition with
respect to the credit business or such program, it shall not at any time take
any action which would have the effect of reducing the Series Portfolio Yield to
a level that could be reasonably expected to result in an Adverse Effect with
respect to any Series based on the insufficiency of the Series Portfolio Yield
or any similar test.

 



--------------------------------------------------------------------------------



 



     Credit Agreements and Guidelines. Subject to compliance with all
Requirements of Law and paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) may change the terms and
provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Servicer or the Bank (or other Account Owner if the Bank is
not the Account Owner) in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Rate Finance Charges to be
assessed thereon). Notwithstanding the above, unless required by Requirements of
Law or as permitted by the paragraph above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) will not take any action
unless (i) at the time of such action, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) reasonably believes that
such action will not cause an Adverse Effect, and (ii) such change is made
applicable to the comparable segment of the revolving credit accounts owned by
the Bank (or other Account Owner if the Bank is not the Account Owner) or
serviced by the Servicer which have characteristics the same as, or
substantially similar to, the Accounts that are the subject of such change,
except as otherwise restricted by an endorsement, sponsorship, or other
agreement between the Bank or an Affiliate of the Bank (or other Account Owner
if the Bank is not the Account Owner) and an unrelated third party or by the
terms of the Credit Agreements.

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
FOURTH AMENDMENT TO THE
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     FOURTH AMENDMENT dated as of November 30, 2005 (the “Amendment”), by and
between HSBC BANK NEVADA, NATIONAL ASSOCIATION, a national banking association
(formerly known as Household Bank (SB), N.A.) (together with its permitted
successors and assigns, the “Bank”) and HOUSEHOLD RECEIVABLES ACQUISTION COMPANY
II, a Delaware corporation (together with its permitted successor or assigns,
“HRAC II”).
     WHEREAS, the Bank and HRAC II are parties to that certain Second Amended
and Restated Receivables Purchase Agreement dated as of July 1, 2002 (as
amended, the “Agreement”); and
     WHEREAS, the parties hereto desire to further amend the Agreement in
certain respects.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants herein contained the parties hereto hereby agree as follows:
     Section 1. Amendments. Schedule 3 of the Agreement is hereby deleted and
replaced in its entirety with Schedule 3 attached hereto.
     Section 2. Ratification. The Agreement, as amended hereby, is in all
respects ratified and confirmed and shall continue in full force and effect.
     Section 3. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAWS.
     Section 4. Counterparts. This Amendment may be executed in counterparts,
and all such counterparts taken together shall be deemed to constitute one and
the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth on the first page hereof.

            HSBC BANK NEVADA, NATIONAL ASSOCIATION
      By:           Name:           Title:        

            HOUSEHOLD RECEIVABLES ACQUISITION COMPANY II
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule 3
THE MASTER TRUSTS
The Household Credit Card Master Note Trust I (the “Note Trust”):
     Pursuant to the Amended and Restated Receivables Purchase Agreement (as may
be amended from time to time, the “HRFI III RPA”), dated as of February 1, 2002,
between HRAC II and HRFI III, HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HRFI III.
     Pursuant to the Amended and Restated Transfer and Servicing Agreement (as
may be amended from time to time, the “HRFI III TSA”), dated as of November 16,
2000, among HRFI III, HSBC Finance Corporation (as successor by merger to
Household Finance Corporation) and Wilmington Trust Company, as Owner Trustee
(the “Owner Trustee”) of the Note Trust, HRFI III has sold and will, from time
to time, continue to sell certain Purchased Assets to Wilmington Trust Company,
as Owner Trustee of the Note Trust.
     Pursuant to the Amended and Restated Master Indenture (as supplemented and
as may be amended and further supplemented from time to time, the “Indenture”),
dated as of November 16, 2000, between the Note Trust and Wells Fargo Bank,
National Association (f/k/a Wells Fargo Bank Minnesota, National Association),
as Indenture Trustee and Securities Intermediary (the “Indenture Trustee”), the
Owner Trustee has granted and will continue to grant to the Indenture Trustee,
for the benefit of the holders of notes in the Note Trust, all of its right,
title and interest in certain Purchased Assets.
     With respect to the Note Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust — The Household Credit Card Master Note Trust I
     Purchaser — HRFI III
     Trustee — Wilmington Trust Company, as Owner Trustee, and Wells Fargo Bank,
National Association, as Indenture Trustee
     Servicer — HSBC Finance Corporation
     The applicable agreements — The HRFI III RPA, the HRFI III TSA and the
Indenture
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. Except as otherwise required by
any Requirements of Law, or as is deemed by the Bank in its sole discretion to
be necessary in order to maintain its credit business or a program operated by
such credit business on a

 



--------------------------------------------------------------------------------



 



competitive basis based on a good faith assessment by it of the nature of the
competition with respect to the credit business or such program, it shall not at
any time take any action which would have the effect of reducing the annual
percentage rates of the Periodic Finance Charges assessed on the Receivables or
other fees charged on any of the Accounts or Additional Accounts if, as a result
of any such reduction, the Bank’s reasonable expectation is that such reduction
will cause an Adverse Effect under the Note Trust.
     Credit Card Agreements and Credit Guidelines. Subject to compliance with
all Requirements of Law, and the paragraph above, the Bank may change the terms
and provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Bank in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Finance Charges to be assessed
thereon). Notwithstanding the above, unless required by Requirements of Law or
as permitted by the paragraph above, the Bank shall take no such action unless
(i) at the time of such action, the Bank reasonably believes that such action
will not cause an Adverse Effect, and (ii) such change is made applicable to any
comparable segment of accounts owned by the Bank which have characteristics the
same as, or substantially similar to, such Accounts or Additional Accounts that
are the subject of such change, except as otherwise restricted by an
endorsement, sponsorship, or other agreement between the Bank and an unrelated
third party or by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



The Household Affinity Credit Card Master Note Trust I (the “Affinity Trust”):
     Pursuant to the Receivables Purchase Agreement (as may be amended from time
to time, the “HAFC III RPA”), dated as of February 18, 2003, between HRAC II and
Household Affinity Funding Corporation III (“HAFC III”), HRAC II has sold and
will, from time to time, continue to sell certain Purchased Assets to HAFC III.
     Pursuant to the Amended and Restated Transfer and Servicing Agreement (as
may be amended and supplemented from time to time, the “HAFC III TSA”), dated as
of March 13, 2003 among HAFC III, HSBC Finance Corporation (as successor by
merger to Household Finance Corporation), and Household Affinity Credit Card
Master Note Trust I, HAFC III has sold and will, from time to time, continue to
sell certain Purchased Assets to the Affinity Trust.
     Pursuant to the Amended and Restated Master Indenture (as supplemented and
as may be amended and further supplemented from time to time, the “Indenture”),
dated as of March 13, 2003, between the Affinity Trust, as Issuer, and The Bank
of New York, as Indenture Trustee (the “Indenture Trustee”), the Issuer has
granted and will continue to grant to the Indenture Trustee, for the benefit of
the holders of notes in the Affinity Trust, all of its right, title and interest
in certain Purchased Assets.
     With respect to the Affinity Trust, references in the Agreement to
Schedule 3 shall refer to the following:
     Trust — The Household Affinity Credit Card Master Note Trust I
     Purchaser — HAFC III
     Trustee — Wilmington Trust Company, as Owner Trustee and The Bank of New
York, as Indenture Trustee
     Servicer — HSBC Finance Corporation
     The applicable agreements — The HAFC III RPA, the HAFC III TSA and the
Indenture
     The Section 5.1 covenants:
     Periodic Rate Finance Charges. (i) Except (A) as otherwise required by any
Requirements of Law or (B) as is deemed by the Bank or any other Account Owner,
as the case may be, to be necessary in order for it to maintain its credit
business or a program operated by such credit business on a competitive basis
based on a good faith assessment by it of the nature of the competition with
respect to the credit business or such program, it shall not at any time take
any action which would have the effect of reducing the Series Portfolio

 



--------------------------------------------------------------------------------



 



     Yield to a level that could be reasonably expected to result in an Adverse
Effect with respect to any Series based on the insufficiency of the
Series Portfolio Yield or any similar test.
     Credit Agreements and Credit Guidelines. Subject to compliance with all
Requirements of Law and paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) may change the terms and
provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Servicer or the Bank (or other Account Owner if the Bank is
not the Account Owner) in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Rate Finance Charges to be
assessed thereon). Notwithstanding the above, unless required by Requirements of
Law or as permitted by paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) will not take any action
unless (i) at the time of such action, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) reasonably believes that
such action will not cause an Adverse Effect, and (ii) such change is made
applicable to the comparable segment of the revolving credit accounts owned by
the Bank (or other Account Owner if the Bank is not the Account Owner) or
serviced by the Servicer which have characteristics the same as, or
substantially similar to, the Accounts that are the subject of such change,
except as otherwise restricted by an endorsement, sponsorship, or other
agreement between the Bank or an Affiliate of the Bank (or other Account Owner
if the Bank is not the Account Owner) and an unrelated third party or by the
terms of the Credit Agreements.

 



--------------------------------------------------------------------------------



 



The HSBC Affinity Credit Card Master Note Trust I (the “New GM Trust”):
     Pursuant to the Receivables Purchase Agreement (as may be amended from time
to time, the “HAC I RPA”), dated as of April 27, 2005, between HRAC II and HSBC
Affinity Corporation I (“HAC I”), HRAC II has sold and will, from time to time,
continue to sell certain Purchased Assets to HAC I.
     Pursuant to the Transfer and Servicing Agreement (as may be amended and
supplemented from time to time, the “HAC I TSA”), dated as of April 27, 2005
among HAC I, HSBC Finance Corporation , as Servicer, and the HSBC Affinity
Credit Card Master Note Trust I, HAC I has sold and will, from time to time,
continue to sell certain Purchased Assets to the New GM Trust.
     Pursuant to the Master Indenture (as supplemented and as may be amended and
further supplemented from time to time, the “Indenture”), dated as of April 27,
2005, among the New GM Trust, as Issuer, Wells Fargo Bank, National Association,
as Indenture Trustee (the “Indenture Trustee”), and HSBC Bank USA, National
Association, as Administrator (the “Administrator”), the Issuer has granted and
will continue to grant to the Indenture Trustee, for the benefit of the holders
of notes in the New GM Trust, all of its right, title and interest in certain
Purchased Assets.
     With respect to the New GM Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust — The HSBC Affinity Credit Card Master Note Trust I
     Purchaser — HAC I
     Trustee — Wilmington Trust Company, as Owner Trustee and Wells Fargo Bank,
National Association, as Indenture Trustee
     Servicer — HSBC Finance Corporation
     The applicable agreements — The HAC I RPA, the HAC I TSA and the Indenture
     The Section 5.1 covenants:
     Periodic Rate Finance Charges. (i) Except (A) as otherwise required by any
Requirements of Law or (B) as is deemed by the Bank or any other Account Owner,
as the case may be, to be necessary in order for it to maintain its credit
business or a program operated by such credit business on a competitive basis
based on a good faith assessment by it of the nature of the competition with
respect to the credit business or such program, it shall not at any time take
any action which would have the effect of reducing the Series Portfolio Yield to
a level that could be reasonably expected to result in an Adverse Effect with
respect to any Series based on the insufficiency of the Series Portfolio Yield
or any similar test.

 



--------------------------------------------------------------------------------



 



     Credit Agreements and Credit Guidelines. Subject to compliance with all
Requirements of Law and paragraph (a) above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) may change the terms and
provisions of the applicable Credit Agreements or the applicable Credit
Guidelines of the Servicer or the Bank (or other Account Owner if the Bank is
not the Account Owner) in any respect (including the calculation of the amount
or the timing of charge-offs and the Periodic Rate Finance Charges to be
assessed thereon). Notwithstanding the above, unless required by Requirements of
Law or as permitted by the paragraph above, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) will not take any action
unless (i) at the time of such action, the Servicer or the Bank (or other
Account Owner if the Bank is not the Account Owner) reasonably believes that
such action will not cause an Adverse Effect, and (ii) such change is made
applicable to the comparable segment of the revolving credit accounts owned by
the Bank (or other Account Owner if the Bank is not the Account Owner) or
serviced by the Servicer which have characteristics the same as, or
substantially similar to, the Accounts that are the subject of such change,
except as otherwise restricted by an endorsement, sponsorship, or other
agreement between the Bank or an Affiliate of the Bank (or other Account Owner
if the Bank is not the Account Owner) and an unrelated third party or by the
terms of the Credit Agreements.

 



--------------------------------------------------------------------------------



 



The Metris Master Trust (the “Metris Trust”):
     Pursuant to the Third Amended and Restated Pooling and Servicing Agreement,
(as supplemented and as may be amended and further supplemented from time to
time, the “Pooling Agreement”), dated as of December 1, 2005, among the Bank, as
Servicer, Metris Receivables, Inc. (“MRI”), as Transferor (the “Transferor”),
and U.S. Bank National Association as Trustee (the “Trustee”) on behalf of the
Securityholders of the Metris Master Trust (the “Metris Trust”), the Transferor
has granted and will continue to grant to the Trustee, for the benefit of the
holders of securities in the Metris Trust, all of its right, title and interest
in certain Purchased Assets.
     Pursuant to the Servicing Transfer Agreement (as amended from time to time,
the “STA”), dated as of December 1, 2005, among the Bank and HSBC Finance
Corporation, HSBC Finance Corporation agrees to assume and affirm every
obligation, covenant, and responsibility of the Bank as Servicer under the
Pooling Agreement.
     Pursuant to the Fourth Amended and Restated Pooling and Servicing
Agreement, (as supplemented and as may be amended and further supplemented from
time to time, the “Amended Pooling Agreement”), dated as of December 1, 2005,
among HSBC Finance Corporation, as Servicer, the Transferor, and the Trustee,
which amended and restated the Pooling Agreement in its entirety, the Transferor
has granted and will continue to grant to the Trustee, for the benefit of the
holders of securities in the Metris Trust, all of its right, title and interest
in certain Purchased Assets.
     With respect to the Metris Trust, references in the Agreement to Schedule 3
shall refer to the following:
     Trust — Metris Master Trust
     Purchaser — Metris Receivables, Inc.
     Trustee — U.S. Bank National Association, as Trustee on behalf of the
Securityholders of the Metris Master Trust.
     Servicer — HSBC Finance Corporation
     The applicable agreements — The Pooling Agreement, the STA, and the Amended
Pooling Agreement
     The Section 5.1 covenants:
     Periodic Finance Charges and Other Fees. Except as otherwise required by
any Requirement of Law, or as is deemed by the applicable Credit Card Originator
in its sole discretion to be necessary in order to maintain its credit card
business or a program operated by such Credit Card Originator to administer its
credit card business on a competitive basis, it shall not at any time reduce the
annual percentage rates of the Periodic Finance Charges

 



--------------------------------------------------------------------------------



 



and Other Fees assessed on the Receivables or other fees charged on any of the
Accounts if, as a result of any such reduction, either (i) such Credit Card
Originator’s reasonable expectation is that such reduction will cause a Pay Out
Event to occur so long as there are Investor Securities outstanding or (ii) such
reduction is not also applied to any comparable segment of consumer revolving
credit card accounts owned by such Credit Card Originator that have
characteristics the same as, or substantially similar to, such Accounts.
     Credit Agreements and Credit Guidelines. Subject to compliance with all
Requirements of Law, the applicable Credit Card Originator and the Servicer
shall comply with and perform its obligations under the Credit Agreements
relating to the Accounts and the Credit Guidelines except insofar as any failure
so to comply or perform would not materially and adversely affect the rights of
the Trust and the beneficiaries thereof. Subject to compliance with all
Requirements of Law, the Servicer or such Credit Card Originator may change the
terms and provisions of the Credit Agreements or the Credit Guidelines with
respect to any of the Accounts in any respect (including the calculation of the
amount, or the timing, of charge-offs and the Periodic Finance Charges and Other
Fees to be assessed thereon) only if in the reasonable judgment of the Servicer
or such Credit Card Originator, as applicable, (i) at the time of such action,
the Servicer or Credit Card Originator reasonably believes that such action will
not materially and adversely affect the rights of the Trust or the beneficiaries
thereof, and (ii) such change is made applicable to the comparable segment of
the revolving credit accounts owned by the Credit Card Originator or serviced by
the Servicer which have characteristics the same as, or substantially similar
to, the Accounts that are the subject of such change, except as otherwise
restricted by an endorsement, sponsorship, or other agreement between the Bank
or an Affiliate of the Bank (or Credit Card Originator if the Bank is not the
Credit Card Originator) and an unrelated third party or by the terms of the
Credit Agreements.

 